 

VE DRAFT 2/1/13

  

SECURITIES PURCHASE AGREEMENT

 

Dated February 1, 2013

 

by and among

 

Emerald Oil, Inc.,

 

WDE Emerald Holdings LLC

 

and

 

White Deer Energy FI L.P.

 

 

 

  

TABLE OF CONTENTS

 

    Page     ARTICLE I Purchase and Sale; Closing; Closing Transactions 1      
1.1 Purchase and Sale 1 1.2 Closing 2 1.3 Conditions Precedent to Closing 2 1.4
Issuance of Additional Preferred Shares and Warrants 4 1.5 Investors Minimum
Return 5     ARTICLE II Definitions 5       2.1 Defined Terms 5 2.2 Other Terms
7       ARTICLE III Representations and Warranties 8       3.1 Representations
and Warranties of the Company 8 3.2 Representations and Warranties of the
Investors 15     ARTICLE IV Covenants and Additional Agreements 17       4.1
Further Assurances 17 4.2 Expenses 17 4.3 Transfer Restrictions 17 4.4 Legend 18
4.5 Sufficiency of Authorized Preferred Stock and Common Stock 18 4.6 Certain
Notifications Until Closing 19 4.7 Conduct of Business 19 4.8 Financial
Statements and Other Reports 20 4.9 Board Designation Rights 21 4.10 Shareholder
Approval Proposal 21 4.11 Short Sales 21 4.12 Survival; Indemnification 22 4.13
Business Opportunities 24 4.14 Certain Tax Matters 24     ARTICLE V
Miscellaneous 25       5.1 Termination 25 5.2 Effect of Termination 25 5.3
Amendment 25 5.4 Waivers 25 5.5 Counterparts and Facsimile 26 5.6 Governing Law;
Submission to Jurisdiction, Etc 26 5.7 Specific Performance 26 5.8 Notices 26
5.9 Publicity 27 5.10 Entire Agreement, Etc 28 5.11 Assignment 28

 

i

 

 

5.12 Severability 28 5.13 No Third Party Beneficiaries 28 5.14 Interpretation 29

 

LIST OF ANNEXES AND SCHEDULES

 

Annex A: Form of Certificate of Designations of Series A Perpetual Preferred
Stock Annex B: Form of Certificate of Designations of Series B Voting Preferred
Stock Annex C: Form of Warrant Annex D: Form of Registration Rights Agreement
Annex E: Form of Director Indemnification Agreement Schedule 1.1: Purchased
Securities Schedule 1.5: Preferential Payment Rights Example Calculations
Schedule 3.1(a): Subsidiaries Schedule 3.1(b): Capitalization Schedule 3.1(e):
Conflicts Schedule 3.1(f): Material Changes Schedule 3.1(k): Litigation Schedule
3.1(n): Employee Matters Schedule 3.1(p): Brokers’ Fees Schedule 4.7: Conduct of
Business

 

ii

 

 

This SECURITIES PURCHASE AGREEMENT, dated February 1, 2013 (this “Agreement”),
is entered into by and among Emerald Oil, Inc., a Montana corporation (the
“Company”), WDE Emerald Holdings LLC, a Delaware limited liability company (“WD
Investor I”), and White Deer Energy FI L.P., a Cayman Islands exempted limited
partnership (together with WD Investor I, the “Investors” and each, an
“Investor”).

 

RECITALS

 

A.           The Company. As of the date hereof, the Company has 500,000,000
authorized shares of common stock, $0.001 par value per share (“Common Stock”),
and 20,000,000 authorized shares of preferred stock, $0.001 par value per share
(“Preferred Stock”).

 

B.           The Issuance. The Company intends to issue to the Investors in a
private placement (1) an initial aggregate amount of 500,000 shares of Preferred
Stock designated as Series A Perpetual Preferred Stock (the “Series A Shares”)
having the rights, preferences and privileges set forth in the Certificate of
Designations of Series A Perpetual Preferred Stock of the Company in the form
attached as Annex A (the “Series A Certificate”), (2) an initial aggregate
amount of 5,114,633 shares of Preferred Stock designated as Series B Voting
Preferred Stock (the “Series B Shares” and, together with the Series A Shares,
the “Preferred Shares”) having the rights, preferences and privileges set forth
in the Certificate of Designations of Series B Voting Preferred Stock of the
Company in the form attached as Annex B (the “Series B Certificate” and,
together with the Series A Certificate, the “Certificates of Designations”), and
(3) warrants to purchase an initial aggregate amount of 5,114,633 shares of
Common Stock at an initial exercise price of $5.77 per share (the “Warrants”
and, together with the Preferred Shares, the “Purchased Securities”) in the form
attached as Annex C, and the Investors intend to purchase from the Company the
Purchased Securities.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties hereto agree
as follows:

 

ARTICLE I

Purchase and Sale; Closing; Closing Transactions

 

1.1           Purchase and Sale. On the terms and subject to the conditions set
forth in this Agreement, the Company shall issue and sell to each Investor, and
each Investor shall purchase, severally and not jointly, from the Company
(collectively, the sales of all of the Purchased Securities hereunder, the
“Purchase”) (a) the number of Series A Shares, (b) the number of Series B Shares
and (c) a Warrant exercisable for the number of Warrant Shares, in each case as
set forth opposite such Investor’s name on Schedule 1.1, for an aggregate
purchase price as set forth opposite such Investor’s name on Schedule 1.1, all
of which together shall total $50,000,000. At or prior to the Closing, the
Company and the Investors shall mutually agree upon the allocation of such total
aggregate purchase price among the Series A Shares, the Series B Shares and the
Warrants.

 

 

 

 

1.2           Closing.

 

(a)          On the terms and subject to the conditions set forth in this
Agreement, the closing of the Purchase (the “Closing”) shall take place at the
offices of Vinson & Elkins LLP, 666 Fifth Avenue, 26th Floor, New York, New York
10103, at 9:00 a.m., New York time, on February 19, 2013, or as soon as
practicable thereafter after fulfillment or waiver of the conditions to the
Closing as set forth in Section 1.3, or at such other place, time and date as
shall be determined by the Investors and the Company. The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date.”

 

(b)          At the Closing, (i) the Company shall deliver to each of the
Investors duly executed certificates, dated as of the Closing Date and bearing
appropriate legends as hereinafter provided for, representing (A) all of the
Series A Shares set forth opposite such Investor’s name on Schedule 1.1, (B) all
of the Series B Shares set forth opposite such Investor’s name on Schedule 1.1
and (C) a Warrant initially exercisable for the number of Warrant Shares set
forth opposite such Investor’s name on Schedule 1.1 and (ii) the Investors shall
pay the total aggregate purchase price therefor as set forth in Section 1.1 by
wire transfer of immediately available funds to a bank account designated by the
Company.

 

1.3           Conditions Precedent to Closing.

 

(a)          Conditions to Obligations of the Company. The obligation of the
Company to consummate the Closing is subject to the fulfillment (or waiver by
the Company) at the Closing of each of the following conditions:

 

(i)          (A) the representations and warranties of the Investors set forth
in Section 3.2 shall be true and correct in all material respects (except for
any representations and warranties that are qualified by materiality, Material
Adverse Effect or similar qualifications, all of which shall be true and correct
in all respects) as though made on and as of the Closing Date (other than
representations and warranties that by their terms speak as of another date,
which representations and warranties shall be so true and correct as of such
date), and (B) the Investors shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or prior to
the Closing;

 

(ii)         the Investors shall have delivered to the Company a certificate,
executed on behalf of each Investor by a duly authorized officer of such
Investor or such Investor’s general partner, as applicable, dated as of the
Closing Date, certifying the fulfillment of the conditions specified in this
Section 1.3(a).

 

(b)          Conditions to Obligations of the Investors. The obligation of the
Investors to consummate the Closing is subject to the fulfillment (or waiver by
the Investors) at the Closing of each of the following conditions:

 

(i)          (A) the representations and warranties of the Company set forth in
Section 3.1 shall be true and correct in all material respects (except for any
representations and warranties that are qualified by materiality, all of which
shall be true and correct in all respects) as though made on and as of the
Closing Date (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be so true
and correct as of such date), and (B) the Company shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing;

 

2

 

 

(ii)         the Company shall have filed with the Montana Secretary of State
articles of amendment to which the Certificates of Designations shall have been
attached and such filing shall have been accepted;

 

(iii)        the Company shall have duly executed and delivered to the
Investors, and each of the Investors shall have duly executed and delivered to
the Company, a Registration Rights Agreement in the form attached as Annex D
(the “Registration Rights Agreement”);

 

(iv)        Thomas J. Edelman shall have been, or shall be concurrently with the
Closing, appointed to the board of directors of the Company (the “Board”);

 

(v)         the Company shall have duly executed and delivered to the Investor
Director a Director Indemnification Agreement in the form attached as Annex E
(the “Director Indemnification Agreement”);

 

(vi)        no stop order or suspension of trading shall have been imposed by
NYSE MKT, the Securities and Exchange Commission (the “SEC”) or any other
Governmental Entity with respect to public trading of the Common Stock and the
Company shall not have received any notice indicating that the Common Stock will
be suspended, limited or delisted;

 

(vii)       neither the Company nor any of its Subsidiaries shall be a debtor in
a bankruptcy case or have filed for bankruptcy (under title 11 of the United
States Code or any other bankruptcy, receivership, or any other insolvency
proceeding in any jurisdiction);

 

(viii)      since the date hereof, there shall not have occurred a Material
Adverse Change;

 

(ix)         the Company shall have delivered to the Investors a good standing
certificate with respect to the Company and each of its Subsidiaries issued by
the Montana Secretary of State and the Colorado Secretary of State or, with
respect to any such Subsidiary not incorporated or otherwise organized under the
laws of the State of Montana or the State of Colorado, the applicable
Governmental Entity of the jurisdiction in which such Subsidiary is organized,
each dated as of a recent date;

 

(x)          the Company shall have delivered to the Investors a certificate,
executed on behalf of the Company by its Secretary, dated as of the Closing
Date, certifying (A) the resolutions adopted by the Board approving the
Transaction Documents, the Transactions and the issuance of the Purchased
Securities, (B) the current versions of the Articles of Incorporation and the
Bylaws, (C) the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company and (D) the fulfillment
of the conditions specified in this Section 1.3(b);

 

(xi)         the Company shall have delivered to the Investors, at least two
business days prior to the date hereof, a reasonably detailed annual budget for
the Company and its Subsidiaries for the 2013 fiscal year, together with a
schedule detailing the use of proceeds of the Transactions, in each case in form
and substance reasonably satisfactory to the Investors; provided, however, that
if any revisions, supplements, corrections or other changes thereto occur
between the date hereof and the Closing Date, then the Company also shall have
delivered to the Investors, at least two business days prior to Closing, updated
versions of such budget and schedule;

 

3

 

 

(xii)        the Company shall have delivered to the Investors, at least two
business days prior to the Closing Date, an allocation of the total aggregate
purchase price to be paid at the Closing by the Investors pursuant to Section
1.1 among the Series A Shares, the Series B Shares and the Warrants, together
with supporting documentation showing in reasonable detail the basis for such
allocation, in each case in form and substance reasonably satisfactory to the
Investors;

 

(xiii)       to the extent necessary or reasonably expected by the Investors to
be necessary in order to be in compliance, including with respect to the
Transaction, with any covenant of the Company contained in the Credit Agreement,
dated as of November 20, 2012, among the Company, Wells Fargo Bank, N.A. and the
lenders party thereto, the Company shall have obtained from Wells Fargo, N.A.
and delivered to the Investors a consent, approval or waiver, in form and
substance reasonably satisfactory to the Investors; and

 

(xiv)      the Company shall have delivered all other documents, certificates,
instruments and writings reasonably requested by any of the Investors or their
counsel prior to the Closing as may be necessary or advisable in connection with
the consummation of any of the Transactions.

 

1.4           Issuance of Additional Preferred Shares and Warrants. On any
Dividend Payment Date during the period commencing on the Closing Date and
ending on March 31, 2015, the Company may, instead of paying any dividends then
due on the Series A Shares to the holders of the Series A Shares in cash (such
amount, the “Accrued and Unpaid Dividend Amount”), issue to each such holder
(a) a number of additional Series A Shares equal to (i) the Accrued and Unpaid
Dividend Amount due to such holder divided by (ii) $100.00 and (b) an additional
Warrant (each, a “PIK Warrant”) exercisable for a number of Warrant Shares equal
to (i) the Accrued and Unpaid Dividend Amount due to such holder divided by
(ii) the Weighted Average Price as of such Dividend Payment Date; provided,
however, that the Company may not issue such additional Series A Shares or such
PIK Warrants, and shall pay such Accrued and Unpaid Dividend Amount in cash,
unless and until the Company first obtains Shareholder Approval. Any such
additional Series A Shares shall be issued as of such Dividend Payment Date, and
the Company shall duly execute and deliver such additional Series A Shares to
such holder promptly after such Dividend Payment Date. Any such PIK Warrant
shall have an exercise price per Warrant Share equal to such Weighted Average
Price and shall be issued as of such Dividend Payment Date, and the Company
shall duly execute and deliver such PIK Warrant to such holder promptly after
such Dividend Payment Date. The Company shall also simultaneously issue to such
holder a number of additional Series B Shares stapled to such PIK Warrant such
that, as of such Dividend Payment Date, the aggregate number of votes that may
be cast with respect to such additional Series B Shares shall equal the number
of Warrant Shares issuable in respect of such PIK Warrant. “Dividend Payment
Date” has the meaning ascribed to it in the Certificates of Designations. For
purposes of this Agreement, notwithstanding anything to the contrary contained
herein, any Preferred Shares issued pursuant to this Section 1.4 and any PIK
Warrants shall be deemed to be Purchased Securities.

 

4

 

 

1.5           Investors Minimum Return. The Company and the Investors hereby
acknowledge and agree that, pursuant to the Warrants, the Investors have the
right, but not the obligation, to elect to receive a payment resulting in the
achievement of a minimum return upon the occurrence of certain specified events.
For purposes of clarification, illustrative example calculations with respect to
such minimum return are set forth on Schedule 1.5 and the worksheets contained
in the Microsoft Excel file delivered substantially concurrently with the
execution of this Agreement.

 

ARTICLE II

Definitions

 

2.1           Defined Terms. For purposes of this Agreement, the following words
and phrases shall have the following meanings:

 

(a)          “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” when used with respect
to any person, means the possession, directly or indirectly, of the power to
cause the direction of management or policies of such person, whether through
the ownership of voting securities, by contract or otherwise.

 

(b)          “Articles of Incorporation” means the Company’s articles of
incorporation, as amended, modified or supplemented from time to time.

 

(c)          “Bylaws” means the Company’s bylaws, as amended, modified or
supplemented from time to time.

 

(d)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, modified or supplemented from time to time.

 

(e)          “GAAP” means generally accepted accounting principles in the United
States.

 

(f)          “Governmental Entity” means any (i) federal, state, local,
municipal, foreign or other government (or agency thereof), (ii) governmental,
quasi-governmental or regulatory authority of any nature (including any
governmental agency, branch, department or other entity and any court or other
tribunal), (iii) multinational organization or (iv) body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power any nature.

 

5

 

 

(g)          “Material Adverse Change” means any change, development or event
that has had, has or would reasonably be expected to have, as applicable, a
material adverse effect on (i) the business, properties, results of operations
or financial condition of the Company and its Subsidiaries, taken as a whole, or
(ii) the ability of the Company to timely consummate the Transactions; provided,
however, that in determining whether there has been a Material Adverse Change or
whether a Material Adverse Change could or would occur, any change, development
or event principally attributable to, arising out of, or resulting from any of
the following shall be disregarded (except if such change, development or event
disproportionately and adversely impacts the business, properties, results of
operations or financial condition of the Company or any of its Subsidiaries,
taken as a whole, compared to that or those, as applicable, of companies in the
industry in which the Company and its Subsidiaries operate): (A) general
economic, business, industry or credit, financial or capital market conditions
in the United States, including conditions affecting generally the industry in
which the Company and its Subsidiaries operate; (B) the taking of any action
required or permitted by this Agreement or the Transaction Documents; (C) the
taking of any action with the prior written consent of the Investors,
(D) pandemics, earthquakes, tornados, hurricanes, floods and acts of God,
(E) acts of war (whether declared or not declared), sabotage, terrorism,
military actions or the escalation thereof; (F) any changes or prospective
changes in applicable laws, regulations or accounting rules, including GAAP or
interpretations thereof, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing, or any changes in general
legal, regulatory or political conditions; (G) any existing change, development
or event with respect to which any Investor has knowledge as of the date hereof
(including any matter set forth in the Schedules to this Agreement); (H) the
failure by the Company or any of its Subsidiaries to meet any projections,
estimates or budgets for any period prior to, on or after the date of this
Agreement (but excluding herefrom any change, development or event underlying
such failure to the extent such change, development or event would otherwise
constitute a Material Adverse Change); and (I) any adverse change in or effect
on the business of the Company and its Subsidiaries that is cured by or on
behalf of the Company to the reasonable satisfaction of the Investors before the
earlier of the Closing Date and termination of this Agreement as set forth in
Article V.

 

(h)          “Material Adverse Effect” means any change, development or event
that has had, has or would reasonably be expected to have, as applicable, a
material adverse effect on (i) the business, properties, results of operations
or financial condition of the Company and its Subsidiaries, taken as a whole; or
(ii) the ability of the Company to timely consummate the Transactions.

 

(i)          “NYSE MKT” means NYSE MKT LLC.

 

(j)          “SEC Reports” means all reports and forms filed by the Company with
the SEC since April 19, 2010.

 

(k)          “Securities Act” means the Securities Act of 1933, as amended,
modified or supplemented from time to time.

 

(l)          “Shareholder Approval” means, with respect to the issuance of any
PIK Warrants and any Warrant Shares issuable upon exercise of such PIK Warrants,
the approval, in accordance with Section 705 of the NYSE MKT Company Guide, of
the stockholders of the Company required to authorize such issuances pursuant to
Section 713 of the NYSE MKT Company Guide.

 

(m)          “Short Sales” means, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and forward sale contracts, options, puts,
calls, short sales, “put equivalent positions” (as defined in Rule 16a-1(h)
under the Exchange Act) and similar arrangements, and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

 

6

 

 

(n)          “Subsidiary” means, with respect to any person, those entities of
which such person owns or controls more than 50% of the outstanding equity
securities either directly or through an unbroken chain of entities as to each
of which more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent.

 

(o)          “Transaction Documents” means, collectively, this Agreement, the
Certificates of Designations, the Warrants, the Registration Rights Agreement
and the Director Indemnification Agreement, in each case as amended, modified or
supplemented from time to time in accordance with their respective terms.

 

(p)          “Transactions” means the transactions contemplated by the
Transaction Documents, including the Purchase.

 

(q)          “Voyager/Emerald Transaction” means the transactions contemplated
by the Voyager/Emerald Transaction Documents.

 

(r)          “Voyager/Emerald Transaction Documents” means, collectively, the
Securities Purchase Agreement, dated as of July 9, 2012, by and among Voyager
Oil & Gas, Inc., Emerald Oil & Gas NL and Emerald Oil, Inc., and all agreements,
certificates, authorizations and approvals required to be delivered at the
closing of the transactions contemplated thereby.

 

(s)          “Weighted Average Price” means, with respect to one share of Common
Stock, on any date of determination, the dollar volume-weighted average price
for such security on NYSE MKT or, if the Common Stock is no longer traded on
NYSE MKT, the principal U.S. national securities exchange on which the Common
Stock is then traded, for the 10 consecutive trading days immediately preceding
such date, as reported by Bloomberg through its “Volume at Price” functions.

 

2.2           Other Terms. For purposes of this Agreement, the following terms
shall have the meaning specified in the Sections indicated below:

 

Term   Location of Definition Accrued and Unpaid Dividend Amount   1.4 Agreement
  Preamble Antitakeover Laws   3.1(j) Bankruptcy Exceptions   3.1(e)(i) Board  
1.3(b)(iv) business day   5.14 Certificates of Designations   Recital B Claim  
4.12(e) Closing   1.2(a) Closing Date   1.2(a) Common Stock   Recital A Company
  Preamble

 

7

 

 

Term   Location of Definition Confidentiality Agreement   5.2 Deductible  
4.12(d) Director Indemnification Agreement   1.3(b)(v) Evaluation Date   3.1(o)
Indemnified Person   4.12(e) Indemnifier   4.12(e) Investor(s)   Preamble
Investor Director   4.9 Investor Indemnified Parties   4.12(b) Investor Material
Adverse Effect   3.2(a)(ii) Losses   4.12(b) PIK Warrant   1.4 Preferred Shares
  Recital B Preferred Stock   Recital A Proposal   4.10 Purchase   1.1 Purchased
Securities   Recital B Registration Rights Agreement   1.3(b)(iii) SEC  
1.3(b)(vi) Series A Certificate   Recital B Series A Shares   Recital B Series B
Certificate   Recital B Series B Shares   Recital B Special Representations  
4.12(a) Warrant Shares   3.1(d) Warrants   Recital B WD Investor I   Preamble
White Deer Group   4.13 White Deer Group Member   4.13

 

ARTICLE III

Representations and Warranties

 

3.1           Representations and Warranties of the Company. The Company
represents and warrants to the Investors that as of the date hereof and as of
the Closing Date (or such other date specified herein):

 

(a)          Organization, Authority and Subsidiaries. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Montana and is in good standing under the laws of the State
of Colorado, with corporate power and authority to own its properties and
conduct its business as currently conducted, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties,
or conducts any business so as to require such qualification, except where the
failure to qualify does not constitute a Material Adverse Effect. Each
Subsidiary of the Company, its jurisdiction of organization and all shares of
capital stock or other voting securities of, or ownership interests in, each
such Subsidiary are set forth on Schedule 3.1(a). Each Subsidiary of the Company
has been duly organized and is validly existing in good standing under the laws
of its jurisdiction of organization, with corporate, partnership, limited
liability company or other entity power and authority to own its properties and
conduct its business as currently conducted, and has been duly qualified as a
foreign corporation, partnership, limited liability company or other entity for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, or conducts any business so
as to require such qualification, except where the failure to qualify does not
constitute a Material Adverse Effect.

 

8

 

 

(b)          Capitalization. The authorized capital stock of the Company
consists of 500,000,000 shares of Common Stock, of which 25,585,958 shares are
issued and outstanding, and 20,000,000 shares of Preferred Stock, of which no
shares are issued or outstanding. Schedule 3.1(b) sets forth all of the options,
warrants and equity incentive plans of the Company, and the number of shares of
Common Stock reserved for issuance pursuant to any outstanding options, warrants
or equity incentive plans. The outstanding shares of the Company’s capital stock
have been duly authorized and are validly issued and outstanding, fully paid and
non-assessable, are not subject to preemptive rights (and were not issued in
violation of any preemptive rights) and were issued in full compliance with
applicable state and federal securities laws and any rights of third parties. No
person is entitled to preemptive or similar statutory or contractual rights with
respect to any securities of the Company. Except as set forth above or on
Schedule 3.1(b), there are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Company or any of its Subsidiaries is or may be obligated to issue any
equity securities of any kind and, except as contemplated by this Agreement,
neither the Company nor any of its Subsidiaries is currently in negotiations for
the issuance of any equity securities of any kind. The issuance and sale of the
Purchased Securities hereunder will not obligate the Company to issue shares of
Common Stock or other securities to any other person (other than the Investors)
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security.

 

(c)          Preferred Shares. The Preferred Shares (including any Preferred
Shares issued pursuant to Section 1.4) have been duly and validly authorized,
and, when issued and delivered pursuant to this Agreement, the Preferred Shares
will be duly and validly issued, fully paid and non-assessable.

 

(d)          Warrants and Warrant Shares. The Warrants (including any PIK
Warrants, which are hereby acknowledged to be subject to certain issuance
restrictions set forth in Section 1.4) have been duly authorized and, when
executed and delivered as contemplated hereby, will constitute a valid and
legally binding obligation of the Company in accordance with their terms, and
the shares of Common Stock issuable upon exercise of such Warrants (the “Warrant
Shares”) have been duly authorized and reserved for issuance upon exercise of
such Warrants and when issued will be duly and validly issued, fully paid and
non-assessable.

 

9

 

 

(e)          Authorization, Enforceability.

 

(i)          The Company has the corporate power and authority to execute and
deliver the Transaction Documents and to carry out its obligations hereunder
(which includes the issuance of the Purchased Securities and the Warrant Shares)
and thereunder. The execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the Transactions have been duly
authorized by all necessary corporate action on the part of the Company, and,
other than any Shareholder Approval that is required with respect to the
issuance of the PIK Warrants, no further approval or authorization is required
on the part of the Company. The Transaction Documents are or will be valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent transfer or conveyance,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity (“Bankruptcy
Exceptions”).

 

(ii)         Except as set forth in Schedule 3.1(e), the execution, delivery and
performance by the Company of the Transaction Documents, compliance by the
Company with any of the provisions hereof or thereof and the consummation of the
Transactions, will not (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, accelerate the performance required by, or result in any payment obligations
under, or result in a right of termination, acceleration or payment of, or
result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any of its Subsidiaries
under any of the terms, conditions or provisions of (1) the Articles of
Incorporation or the Bylaws or (2) any material note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which the Company or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries may be bound, or to which the Company or any of its
Subsidiaries or any of the properties or assets of the Company or any of its
Subsidiaries may be subject, including as a result of any change of control or
similar provision (except for violations, conflicts, breaches or defaults that
do not constitute a Material Adverse Effect) or (B) subject to compliance with
the statutes and regulations referred to in the next paragraph, materially
violate (1) any statute, rule or regulation or any judgment, ruling, order,
writ, injunction or decree or (2) any rule related to the qualification, listing
and delisting of companies on NYSE MKT, including the NYSE MKT Company Guide, in
each case applicable to the Company or any of its Subsidiaries or any of their
respective properties or assets.

 

(iii)        Other than the filing of the Certificates of Designations with the
Montana Secretary of State, any current report on Form 8-K and a Form D required
to be filed with the SEC, and such as have been made or obtained, no notice to,
filing with, exemption or review by, or authorization, consent or approval of,
any Governmental Entity is required to be made or obtained by the Company in
connection with the consummation of the Transactions.

 

(f)          No Material Changes. Since December 31, 2011, except as expressly
contemplated by the Transaction Documents, as set forth on Schedule 3.1(f) or as
specifically disclosed in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2011 or a Quarterly Report on Form 10-Q or a Current Report
on Form 8-K, in each case filed since December 31, 2011:

 

10

 

 

(i)          there has not been a Material Adverse Effect;

 

(ii)         there has not been any damage, destruction or loss, whether or not
covered by insurance, with respect to the property and assets of the Company or
any of its Subsidiaries that constitutes a Material Adverse Effect;

 

(iii)        there has not been any declaration, setting aside or payment of any
dividend or other distribution in respect of any shares of capital stock of the
Company or any repurchase, redemption or other acquisition by the Company or any
of its Subsidiaries of any outstanding shares of capital stock or other
securities of, or other ownership interest in, the Company or any of its
Subsidiaries;

 

(iv)        neither the Company nor any of its Subsidiaries has entered into any
employment, deferred compensation, severance or similar agreement (nor amended
any such agreement) or agreed to increase the compensation payable or to become
payable by it to any of the Company’s or any of its Subsidiaries’ directors,
officers, employees, agents or representatives or agreed to increase the
coverage or benefits available under any severance pay, termination pay,
vacation pay, company awards, salary continuation for disability, sick leave,
deferred compensation, bonus or other incentive compensation, insurance, pension
or other employee benefit plan, payment or arrangement made to, for or with such
directors, officers, employees, agents or representatives, in each case other
than increases in the ordinary course of business consistent with past practice;

 

(v)         except as described in the notes to the financial statements
included in the SEC Reports, there has not been any change by the Company or any
of its Subsidiaries in accounting or tax reporting principles, methods or
policies;

 

(vi)        neither the Company nor any of its Subsidiaries has made or
rescinded any election relating to taxes, settled or compromised any claim
relating to taxes;

 

(vii)       neither the Company nor any of its Subsidiaries has made any loans,
advances or capital contributions to, or investments in, any person other than
Subsidiaries of the Company or paid any fees or expenses to any director,
officer, partner, stockholder or Affiliate of any other person;

 

(viii)      neither the Company nor any of its Subsidiaries has acquired any
material assets or sold, assigned, transferred, conveyed, leased or otherwise
disposed of any material assets of the Company or any of its Subsidiaries,
except for assets acquired or sold, assigned, transferred, conveyed, leased or
otherwise disposed of in the ordinary course of business;

 

(ix)         neither the Company nor any of its Subsidiaries has discharged or
satisfied any lien, or paid any obligation or liability (fixed or contingent),
except in the ordinary course of business and which, in the aggregate, would not
constitute a Material Adverse Effect;

 

11

 

 

(x)          neither the Company nor any of its Subsidiaries has canceled or
compromised any debt or claim in favor of the Company or amended, canceled,
terminated, relinquished, waived or released any contract or right except in the
ordinary course of business and which, in the aggregate, would not constitute a
Material Adverse Effect;

 

(xi)         except as set forth on schedule detailing the use of proceeds of
the Transactions required to be delivered by the Company to the Investors
pursuant to Section 1.3(b)(xi), neither the Company nor any of its Subsidiaries
has made or committed to make any capital expenditures or capital additions or
betterments in excess of $250,000 individually or $1,000,000 in the aggregate;

 

(xii)        neither the Company nor any of its Subsidiaries has instituted or
settled any material legal proceeding;

 

(xiii)       neither the Company nor any of its Subsidiaries has any
indebtedness for borrowed money in an amount in excess of $100,000 in the
aggregate; and

 

(xiv)      neither the Company nor any of its Subsidiaries has agreed,
committed, arranged or entered into any understanding to do anything set forth
in this Section 3.1(f).

 

(g)          Voyager/Emerald Transaction.

 

(i)          The Company had the corporate power and authority to execute and
deliver the Voyager/Emerald Transaction Documents and to carry out its
obligations thereunder. The execution, delivery and performance by the Company
of the Voyager/Emerald Transaction Documents and the consummation of the
Voyager/Emerald Transaction were duly authorized by all necessary corporate
action on the part of the Company. The Voyager/Emerald Transaction Documents are
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as the same may be limited by
Bankruptcy Exceptions.

 

(ii)         The Company has not made and does not intend to make any claim
seeking indemnification pursuant to the Voyager/Emerald Transaction Documents or
otherwise for any Losses arising out of or related to the Voyager/Emerald
Transaction. Neither Emerald Oil & Gas NL nor any of its Affiliates has made or,
to the knowledge of the Company, intends to make any claim seeking
indemnification pursuant to the Voyager/Emerald Transaction Documents or
otherwise for any Losses arising out of or related to the Voyager/Emerald
Transaction.

 

(iii)        The Company has not breached or otherwise failed to comply with any
representation, warranty, covenant or obligation set forth in the
Voyager/Emerald Transaction Documents. To the knowledge of the Company, neither
the Emerald Oil & Gas NL nor any of its Affiliates has breached or otherwise
failed to comply with any representation, warranty, covenant or obligation set
forth in the Voyager/Emerald Transaction Documents.

 

12

 

 

(h)          Reports.

 

(i)          Since April 19, 2010, the Company has complied in all material
respects with the filing requirements of Sections 13(a), 14(a) and 15(d) of the
Exchange Act.

 

(ii)         The SEC Reports, when they became effective or were filed with the
SEC, as the case may be, conformed in all material respects to the requirements
of the Securities Act or the Exchange Act, as applicable, and the rules and
regulations of the SEC thereunder, and none of such documents, when they became
effective or were filed with the SEC, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

 

(i)          Company Financial Statements. The consolidated financial statements
of the Company and its Subsidiaries included or incorporated by reference in the
SEC Reports filed prior to the Closing (except with respect to customary
year-end adjustments and the absence of notes), present fairly in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the dates indicated therein and the consolidated results of their
operations for the periods specified therein; and, except as stated therein,
such financial statements were prepared in conformity with GAAP, applied on a
consistent basis (except for the absence of notes and as otherwise may be noted
therein).

 

(j)          Application of Takeover Protections.

 

(i)          There are no “business combination with interested stockholders” or
similar antitakeover provisions under the Articles of Incorporation or the
Bylaws or the antitakeover laws and regulations of any state (collectively, the
“Antitakeover Laws”) that are or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including the Company’s
issuance of the Purchased Securities and the Investors’ ownership of the
Purchased Securities or Warrant Shares issuable upon exercise of the Warrants.

 

(ii)         The Company has not adopted any poison pill (including any
distribution under a rights agreement) or other similar antitakeover measure.

 

(k)          Litigation. Schedule 3.1(k) sets forth a list and brief description
of all securities-related or material actions, suits, claims, or proceedings,
or, to the Company’s knowledge, inquiries or investigations, before or by any
court, arbitrator, Governmental Entity, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries. Such suits, actions or proceedings pending or
threatened against the Company or any of its Subsidiaries do not and would not
reasonably be expected to impair in any material respect the ability of the
Company to perform its obligations under the Transaction Documents, or prevent
or materially impede the consummation by the Company of the Transactions.

 

(l)          Compliance. Neither the Company nor any of its Subsidiaries (i) is
in material violation of any order of any court, arbitrator or Governmental
Entity, or (ii) is in material violation of any statute, rule or regulation of
any Governmental Entity, including all foreign, federal, state and local laws
relating to taxes, environmental protection, occupational health and safety,
product quality and safety and employment and labor matters. The Company is in
compliance in all material respects with all applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, applicable to it.

 

13

 

 

(m)          Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
Governmental Entities necessary to conduct their respective businesses, and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificates,
authorizations and permits. The execution and delivery by the Company of, and
the performance by it of its obligations under, the Transaction Documents and
the consummation of the Transactions will not result in a violation or breach of
any of the terms, conditions or provisions of any such any such certificates,
authorizations and permits, except for any violation or breach that would not
constitute a Material Adverse Effect.

 

(n)          Employee Matters. Schedule 3.1(n) sets forth each benefit plan,
employment agreement, trust for the benefit of employees or loan to employees
that provides for any termination payment (whether of severance pay or
otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any current
or former employee of the Company or any of its Subsidiaries upon a change of
control. Except as set forth in Schedule 3.1(n), the execution and delivery of
the Transaction Documents, and performance of the Transactions, will not
(i) trigger any such provision or (ii) trigger or impose any restrictions or
limitations on the right of the Company or any of its Subsidiaries to amend or
terminate any Company benefit plan or employee agreement (or result in any
adverse consequence for any such action). Any such provisions that may be
triggered by the Transactions have been waived by the party or parties entitled
thereto.

 

(o)          Internal Accounting Controls. The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15(d)-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-K or Form 10-Q, as the case may be, is
being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the last
day of the period covered by the Company’s most recently filed Form 10-Q (such
date, the “Evaluation Date”). The Company presented in its most recently filed
Form 10-Q the conclusions of the certifying officers about the effectiveness of
the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as described in Item 308(c) of
Regulation S-K under the Exchange Act) or in other factors that could
significantly and adversely affect the Company’s internal controls. The
Company’s auditors have not identified any control deficiency, significant
deficiency or material weakness in the Company’s system of internal controls for
the Company’s last fiscal year.

 

14

 

 

(p)          Brokers or Finders. Except as set forth on Schedule 3.1(p), no
agent, broker, investment banker or other firm or person is or will be entitled
to any broker’s or finder’s fee or any other commission or similar fee in
connection with the Purchase.

 

(q)          No Directed Selling Efforts or General Solicitation. Neither the
Company nor any person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D of
the Securities Act) in connection with the offer or sale of any of the Purchased
Securities.

 

(r)          No Integrated Offering. Neither the Company nor any of its
Affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) of the Securities Act for the exemption
from registration for the transactions contemplated hereby or would require
registration of the Purchased Securities under the Securities Act.

 

(s)          Private Placement. Assuming the accuracy of the representations of
the Investors in Section 3.2(b), the offer and sale of the Purchased Securities
to the Investors as contemplated hereby is exempt from the registration
requirements of the Securities Act.

 

3.2           Representations and Warranties of the Investors. The Investors,
jointly and severally, hereby represent and warrant to the Company that as of
the date hereof and as of the Closing:

 

(a)          Authorization, Enforceability.

 

(i)          Each Investor has been duly organized and is validly existing as a
limited liability company under the laws of the State of Delaware or an exempted
limited partnership under the laws of the Cayman Islands, as applicable, with
the limited liability company power and authority or limited partnership power
and authority, respectively, to own its properties and conduct its business as
currently conducted and to execute and deliver this Agreement and the
Registration Rights Agreement and to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by each Investor of this
Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly authorized
(including by such Investor’s general partner, if applicable) and all other
necessary limited liability company or limited partnership, as applicable,
action on the part of such Investor, and no further approval or authorization is
required on the part of such Investor or any other party for such authorization
to be effective. This Agreement and the Registration Rights Agreement are or
will be valid and binding obligations of each Investor enforceable against such
Investor in accordance with their respective terms, except as the same may be
limited by Bankruptcy Exceptions.

 

15

 

 

(ii)         The execution, delivery and performance by each Investor of this
Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby and compliance by such Investor
with any of the provisions hereof and thereof, will not (A) violate, conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, or result in a right of termination or acceleration of, or result in the
creation of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of such Investor under any of the terms, conditions or
provisions of (1) its organizational documents or (2) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which such Investor is a party or by which it may be bound, or to
which such Investor or any of the properties or assets of such Investor may be
subject, or (B) violate any statute, rule or regulation or any judgment, ruling,
order, writ, injunction or decree applicable to such Investor or any of its
properties or assets except, in the case of clauses (A)(2) and (B), for such
occurrences that, individually or in the aggregate, have not had, do not have or
would not be reasonably likely to have a material adverse effect on the ability
of the Investors to consummate the Purchase and the other transactions
contemplated by this Agreement (an “Investor Material Adverse Effect”).

 

(iii)        Other than such as have been made or obtained, no notice to, filing
with, exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by any Investor in
connection with the consummation by such Investor of the Purchase except for any
such notices, filings, exemptions, reviews, authorizations, consent and
approvals the failure of which to make or obtain would not constitute an
Investor Material Adverse Effect.

 

(b)          Purchase for Investment. Each Investor acknowledges that the
offering and sale of the Purchased Securities and the Warrant Shares have not
been registered under the Securities Act or under any state securities laws.
Each Investor understands that the Purchased Securities and the Warrant Shares
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, each Investor must hold the Purchased
Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. Each Investor
(i) is acquiring the Purchased Securities pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute them to any person in violation of the Securities Act or
any applicable U.S. state securities laws, (ii) is acquiring the Purchased
Securities for investment for its own account, not as a nominee or agent, and
not with a view to resale or distribute any part thereof; provided, however,
that such representation is made without prejudice to such Investor’s right to
sell or otherwise dispose of all or any portion of the Purchased Securities in
compliance with the registration requirements or exemption provisions of the
Securities Act and any applicable U.S. state securities laws, (iii) will not
sell or otherwise dispose of any of the Purchased Securities or the Warrant
Shares, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any applicable U.S. state securities laws,
(iv) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of the Purchase and of making an informed investment decision, and has conducted
a review of the business and affairs of the Company that it considers sufficient
and reasonable for purposes of making the Purchase, (v) has had the opportunity
to ask questions and receive answers from the authorized representatives or
agents of the Company and the terms and conditions of this investment, and that
any such questions have been answered to such Investor’s full satisfaction, and
(vi) is an “accredited investor” (as that term is defined by Rule 501 under the
Securities Act). Each Investor acknowledges that the Company has no obligation
to register or qualify the Purchased Securities except as set forth in the
Registration Rights Agreement.

 

16

 

 

(c)          No General Solicitation. No Investor is purchasing the Purchased
Securities as a result of any advertisement, article, notice or other
communication regarding the Purchased Securities published in any newspaper,
magazine or similar media, posted on the internet or broadcast over television
or radio.

 

(d)          Company Representations. Each of the Investors acknowledges and
agrees that (i) other than as expressly set forth in Section 3.1, the Company
neither is making nor has made any representations or warranties, written or
oral, statutory, express or implied, concerning the Company, its Subsidiaries,
their respective businesses or assets or any aspect of the Transactions and
(ii) such Investor has not been induced by and has not relied upon any
representations, warranties or statements, whether written or oral, statutory,
express or implied, made by the Company that are not expressly set forth in
Section 3.1.

 

ARTICLE IV

Covenants and Additional Agreements

 

4.1           Further Assurances. At any time and from time to time after the
Closing, at the request of any Investor, the Company shall execute and deliver
such further documents, and perform such further acts, as may be reasonably
necessary in order to effectively transfer and convey the applicable Purchased
Securities and the Warrant Shares to each of the Investors, on the terms herein
contained, and to otherwise comply with the terms of this Agreement and
consummate the Transactions.

 

4.2           Expenses. Each party hereto will pay its own expenses in
connection with the transactions contemplated hereby, whether or not such
transactions shall be consummated; provided, however, that if such transactions
are consummated, the Company shall pay out of the aggregate purchase price the
reasonable fees and out-of-pocket expenses of the Investors (including
reasonable legal and engineering fees), as evidenced by appropriate supporting
documentation delivered to the Company in connection with such transactions in
an amount not to exceed $200,000.

 

4.3           Transfer Restrictions. The Purchased Securities are, and the
Warrant Shares will be when issued, restricted securities under the Securities
Act and may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities Act.
Accordingly, each Investor agrees it shall not, directly or through others,
offer or sell any Purchased Securities or any Warrant Shares except pursuant to
an effective registration statement or pursuant to Rule 144 or another exemption
from registration under the Securities Act, if available. Prior to any transfer
of Purchased Securities or Warrant Shares other than pursuant to an effective
registration statement, each Investor agrees it shall notify the Company of such
transfer, and the Company may require such Investor to provide, prior to such
transfer, such evidence that the transfer will comply with the Securities Act
(including written representations and an opinion of counsel) as the Company may
reasonably request. The Company may impose stop-transfer instructions with
respect to any securities that are to be transferred in contravention of this
Agreement.

 

17

 

 

4.4           Legend. Each Investor agrees that all certificates or other
instruments representing Purchased Securities or Warrant Shares will bear a
legend substantially to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT
TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF THE SECURITIES PURCHASE
AGREEMENT, DATED FEBRUARY 1, 2013, AS AMENDED FROM TIME TO TIME, AMONG THE
ISSUER OF THESE SECURITIES AND THE INVESTORS REFERRED TO THEREIN, A COPY OF
WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID
AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL
BE VOID.”

 

In the event that (a) any Purchased Securities or Warrant Shares become
registered under the Securities Act or (b) Purchased Securities or Warrant
Shares are eligible to be transferred without restriction in accordance with
Rule 144 under the Securities Act, the Company shall issue new certificates or
other instruments representing such Purchased Securities or Warrant Shares,
which shall not contain such portion of the above legend that is no longer
applicable; provided that the Investors surrender to the Company the previously
issued certificates or other instruments.

 

4.5           Sufficiency of Authorized Preferred Stock and Common Stock. During
the period commencing on the Closing Date and ending on March 31, 2015, the
Company shall at all times have reserved for issuance, free of preemptive or
similar rights, a sufficient number of shares of authorized and unissued
Preferred Stock to effectuate the issuances of additional Preferred Shares
contemplated by Section 1.4. During the period commencing on the Closing Date
and ending on the date on which the Warrants (including any PIK Warrants, which
are hereby acknowledged to be subject to certain issuance restrictions set forth
in Section 1.4) have been fully exercised, the Company shall at all times have
reserved for issuance, free of preemptive or similar rights, a sufficient number
of shares of authorized and unissued Common Stock to effectuate the issuances of
Warrant Shares issuable upon exercise of such Warrants. Nothing in this Section
4.5 shall preclude the Company from satisfying its obligations in respect of the
issuance of any Preferred Shares or Warrant Shares by delivery of shares of
Preferred Stock or Common Stock, as applicable, which are held in the treasury
of the Company. As soon as practicable following the Closing, the Company shall,
at its expense, (a) cause the Warrant Shares (including all Warrant Shares
underlying the PIK Warrants) to be listed on NYSE MKT at the time they become
freely transferable in the public market under the Securities Act, subject to
official notice of issuance, and shall maintain such listing on NYSE MKT for so
long as any Common Stock is listed on NYSE MKT and (b) use its commercially
reasonable efforts to satisfy all continued listing criteria necessary to
maintain the listing of the Common Stock with NYSE MKT until the date that is
two years following the date on which the Warrants (including any PIK Warrants)
have been fully exercised.

 

18

 

 

4.6           Certain Notifications Until Closing. From the date of this
Agreement until the Closing, each party shall promptly notify the other parties
of (a) any fact, event or circumstance of which it is aware and which would be
reasonably likely to cause any representation or warranty of such party
contained in this Agreement to be untrue or inaccurate in any material respect
or to cause any covenant or agreement of such party contained in this Agreement
not to be complied with or satisfied in any material respect and (b) any fact,
circumstance, event, change, occurrence, condition or development of which it is
aware and which, individually or in the aggregate, constitutes a Material
Adverse Effect or an Investor Material Adverse Effect, as the case may be;
provided, however, that delivery of any notice pursuant to this Section 4.6
shall not limit or affect any rights of or remedies available to the other
parties.

 

4.7           Conduct of Business.

 

(a)          Except as set forth in Schedule 4.7 or as otherwise required to
perform its obligations under the Transaction Documents or any other agreement
contemplated herein, or as otherwise agreed to in writing by the Investors, from
the date hereof to the Closing Date, the Company shall, and shall cause each of
its Subsidiaries to (i) conduct its business only in the ordinary course and
consistent with past practice; (ii) use its reasonable best efforts to preserve
and maintain its relationships with its customers, suppliers, clients,
advertisers, distributors, agents, officers and employees and other persons with
which it has significant business dealings; (iii) use its reasonable best
efforts to maintain all of the material assets and properties it owns or uses in
the ordinary course of business consistent with past practice; (iv) use its
reasonable best efforts to preserve the goodwill and ongoing operations of its
business; (v) maintain its books and records in the usual, regular and ordinary
manner, on a basis consistent with past practice; (vi) perform and comply in all
material respects with its existing contractual arrangements; (vii) maintain
insurance in full force and effect with respect to its business with responsible
companies, comparable in amount, scope and coverage to that in effect on the
date of this Agreement; and (viii) comply in all material respects with
applicable laws.

 

(b)          Except as set forth in Schedule 4.7 or as expressly contemplated by
the Transaction Documents or any other agreement contemplated herein, between
the date hereof and the Closing Date, without the prior written consent of the
Investors, the Company shall not, and shall cause each of its Subsidiaries not
to, take any of the following actions:

 

(i)          change its articles or certificate of incorporation or bylaws or
other organizational documents (including by amendment, waiver, merger or
otherwise);

 

19

 

 

(ii)         reclassify any capital stock of the Company or its Subsidiaries;

 

(iii)        increase the authorized number of shares of, authorize the issuance
of, or issue any shares of Preferred Stock or Common Stock;

 

(iv)        accelerate the vesting of any shares of Common Stock subject to
vesting;

 

(v)         pay any dividends or make any distributions on any shares of Common
Stock or any other capital stock of the Company or repurchase or redeem any
Common Stock or any other capital stock of the Company;

 

(vi)        take any of the actions that, after the Closing, will require the
consent of the holders of Series A Shares under Section 9 of the Series A
Certificate; or

 

(vii)       agree to take any of the actions restricted by this Section 4.7(b).

 

4.8           Financial Statements and Other Reports. The Investors shall have
the reasonable right to consult from time to time with the Officers and the
supervisors or independent accountants of the Company and its Subsidiaries at
their respective places of business regarding operating and financial matters of
the Company and its Subsidiaries and to visit and inspect any of the properties,
assets, books and records, agreements or information of the Company and its
Subsidiaries, so long as the exercise of such rights does not materially
interfere with the operations or business of the Company. The Company shall
deliver to the Investors:

 

(a)          within 90 days after the end of each fiscal year of the Company,
(i) an audited, consolidated balance sheet of the Company and its Subsidiaries
as of the end of such fiscal year, (ii) an audited, consolidated income
statement of the Company and its Subsidiaries for such fiscal year and (iii) an
audited, consolidated statement of cash flows of the Company and its
Subsidiaries for such fiscal year;

 

(b)          within 45 days after the end of each of the first three quarters of
each fiscal year of the Company, (i) an unaudited, consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal quarter, (ii) an
unaudited, consolidated income statement of the Company and its Subsidiaries for
such fiscal quarter and (iii) an unaudited, consolidated statement of cash flows
of the Company and its Subsidiaries for such fiscal quarter;

 

(c)          (i) monthly verbal financial, construction and operating updates
with respect to the Company and its Subsidiaries, together with reasonably
detailed supporting documentation, and (ii) beginning on June 1, 2013 for the
month ending May 31, 2013, monthly written financial, construction and operating
reports with respect to the Company and its Subsidiaries;

 

(d)          promptly upon delivery to or receipt by the Company or any of its
Subsidiaries, any operating report or notice delivered to or received from any
lender to the Company or any of its Subsidiaries or any holder of equity
securities in the Company or any of its Subsidiaries;

 

(e)          no more than 30 days subsequent to the beginning of any fiscal year
of the Company, a reasonably detailed annual budget for the Company and its
Subsidiaries;

 

20

 

 

(f)           promptly upon delivery to or receipt by the Company or any of its
Subsidiaries, any notice of default under any agreement or instrument evidencing
indebtedness of the Company or any of its Subsidiaries for borrowed money;

 

(g)          prompt notice of any event or circumstance that constitutes a
Material Adverse Effect;

 

(h)          prompt notice of significant events with respect to the Company or
any of its Subsidiaries (including litigation); and

 

(i)          as soon as reasonably practicable upon receipt of any such request,
any such other report or information (in any form, electronic or otherwise) as
an Investor may reasonably request.

 

Financial statements and other reports required to be delivered pursuant to this
Section 4.8 filed by the Company with the SEC and available on EDGAR (or such
other free, publicly-accessible internet database that may be established and
maintained by the SEC as a substitute for or successor to EDGAR) shall be deemed
to have been delivered to the Investors on the date on which the Company posts
such documents to EDGAR (or such other free, publicly-accessible internet
database that may be established and maintained by the SEC as a substitute for
or successor to EDGAR).

 

4.9           Board Designation Rights. Prior to the Closing Date, the Company
shall use its reasonable best efforts to take all necessary corporate action so
that upon the Closing, the Board shall adopt resolutions increasing the
authorized number of directors constituting the Board by one and electing an
individual designated by the Investors (the “Investor Director”) to fill the
newly created directorship on the Board resulting from such increase. The
Company, through the Board and subject to the Board’s fiduciary duties to the
stockholders of the Company, shall take all necessary action to nominate and
recommend the Investor Director for election to the Board in the proxy
statements relating to the annual meetings of the stockholders of Company
following the Closing; provided, however, that if at any time there are no
longer any issued and outstanding Series A Shares, then the Company and its
Board shall have no obligation to nominate and recommend the Investor Director.
The initial Investor Director shall be Thomas J. Edelman.

 

4.10         Shareholder Approval Proposal. Prior to issuing any PIK Warrants,
the Company shall use its reasonable best efforts to take all necessary
corporate action so that the Board shall convene a meeting of stockholders of
the Company to consider and vote upon a proposal to grant Shareholder Approval
(the “Proposal”). Subject to fiduciary duties under applicable Law, the Board
shall, in connection with such meeting, recommend approval of the Proposal and
shall take all other lawful action to solicit the approval of the Proposal by
the stockholders of the Company.

 

4.11         Short Sales. So long as any Warrants remain issued and outstanding,
the Investors shall not enter into any Short Sales of the Common Stock acquired
by the Investors from and after the date of this Agreement.

 

21

 

 

4.12         Survival; Indemnification.

 

(a)          Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing; provided, however, that
no action for a breach of the representations and warranties contained herein or
for a breach or violation of a covenant or agreement set forth in the
Transaction Documents that was required to be performed prior to or at the
Closing, shall be brought more than 10 days after the Company’s Annual Report on
Form 10-K for the year ending December 31, 2013 is filed with the SEC, except
for claims arising out of the representations and warranties contained in
Section 3.1(b) (Capitalization), Section 3.1(c) (Preferred Shares), Section
3.1(d) (Warrants and Warrant Shares) and Section 3.1(e) (Authorization,
Enforceability) (collectively, the “Specified Representations”), which shall
survive indefinitely after the Closing.

 

(b)          Indemnification by the Company. From and after the Closing, the
Company shall indemnify and hold harmless the Investors and their respective
Affiliates and their respective directors, officers, employees and agents
(collectively, the “Investor Indemnified Parties”) from and against any and all
losses, claims, damages, liabilities and expenses (including reasonable attorney
fees and disbursements and other expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”)
asserted against or incurred by such Investor Indemnified Party to the extent
arising out of or in connection with (i) any breach of the representations or
warranties of the Company set forth in this Agreement or (ii) any breach or
violation of the covenants or agreements of the Company set forth in this
Agreement.

 

(c)          Indemnification by the Investors. From and after the Closing, each
of the Investors shall, severally but not jointly, indemnify and hold the
Company and its Affiliates and their respective directors, officers, employees
and agents (collectively, the “Company Indemnified Parties”) harmless from and
against all Losses asserted against or incurred by such Company Indemnified
Party to the extent arising out of or in connection with (i) any breach of the
representations or warranties of such Investor set forth in this Agreement or
(ii) any breach or violation of the covenants or agreements of such Investor set
forth in this Agreement.

 

(d)          Indemnification Limits. The Investor Indemnified Parties shall not
be entitled to recover any Losses pursuant to Section 4.12(b) (i) unless and
until the Investor Indemnified Parties’ aggregate claims therefor exceed
$500,000, at which time the Investor Indemnified Parties shall be entitled to
recover Losses only to the extent that the aggregate amount of Investor
Indemnified Parties’ indemnifiable Losses exceeds such amount (the
“Deductible”); provided, however, that no event, claim or item of Loss will
constitute a Loss and indemnification will not be available with respect to such
event, claim or item of Loss (nor will any such event, claim or item of Loss be
counted towards the Deductible) unless such event, claim or item of Loss,
together with all related events, claims or items of Loss, results in a Loss of
$50,000 or more, in which case the Investor Indemnified Parties will be entitled
to indemnification for the full amount of Losses related to such event, claim or
item of Loss subject to the Deductible and the other limitations set forth
herein (and such Losses will be counted towards the Deductible); or (ii) for an
aggregate amount in excess of $50,000,000; provided, however that claims for
breach of any of the Specified Representations shall not be subject to the
foregoing limitations and shall not be included in the determination of whether
a limitation has been reached. In addition, the Losses incurred by any Investor
shall be determined on the basis of the number of Purchased Securities purchased
by such Investor (or such Investor’s Affiliate, as applicable) hereunder and not
on the basis of any other shares of Common Stock beneficially owned by such
Investor, whether acquired prior to or after the consummation of the
Transactions.

 

22

 

 

(e)          Conduct of Indemnification Proceedings. Promptly after receipt by
any person (the “Indemnified Person”) of notice of any demand, claim or
circumstances of any kind which would or might give rise to a claim or the
commencement of any action, proceeding or investigation (in each case, a
“Claim”) in respect of which indemnity may be sought pursuant to Section 4.12(b)
or Section 4.12(c), such Indemnified Person shall promptly notify the party or
parties required to provide such indemnification (the “Indemnifier”) in writing
and the Indemnifier shall assume the defense thereof, including the employment
of counsel reasonably satisfactory to such Indemnified Person, and shall assume
the payment of all fees and expenses; provided, however, that the failure of any
Indemnified Person so to notify the Indemnifier shall not relieve the
Indemnifier of its obligations hereunder except to the extent that it shall be
finally determined by a court of competent jurisdiction that such failure to
notify shall have materially prejudiced the Indemnifier. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless: (i) the Indemnifier and the Indemnified Person shall have
mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. The Indemnifier shall not be liable for any settlement
of any proceeding effected without its written consent, which consent shall not
be unreasonably withheld, but if settled with such consent, the Indemnifier
shall indemnify and hold harmless such Indemnified Person from and against any
Loss (to the extent stated above) by reason of such settlement. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld (provided that the Indemnified Person shall have the
absolute right in its sole discretion to withhold consent from any settlement of
any pending or threatened proceeding if such settlement does not include an
unconditional release of such Indemnified Person from any liability arising out
of such proceeding), the Indemnifier shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party. The parties shall cooperate fully with each other in
connection with the defense of any Claim.

 

(f)          Insurance. Any Indemnifier shall be subrogated to the rights of any
Indemnified Person in respect of any insurance relating to Losses to the extent
of any indemnification payments made under this Agreement, and such Indemnified
Person shall provide all reasonably requested assistance to such Indemnifier in
respect of such subrogation.

 

(g)          No Duplication. Any liability for indemnification under this
Agreement shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach or violation
of more than one representation, warranty, covenant or agreement.

 

23

 

 

(h)          Sole Remedy. If the Closing occurs, the parties agree that the sole
and exclusive remedy of any party to this Agreement or any Investor Indemnified
Parties, the events giving rise to this Agreement and the transactions provided
for in this Agreement (excluding, for the avoidance of doubt, the transactions
provided for in the Registration Rights Agreement), shall be limited to the
indemnification provisions set forth in this Section 4.12 and, in furtherance of
the foregoing, each of the parties, on behalf of itself and its Affiliates,
waives and releases the other parties to this Agreement (and such other parties’
Affiliates) from, to the fullest extent permitted under any applicable law, any
and all rights, claims and causes of action it or its Affiliates may have
against the other parties to this Agreement in connection with the events giving
rise to this Agreement and the transactions provided for in this Agreement
(excluding, for the avoidance of doubt, the transactions provided for in the
Registration Rights Agreement), except pursuant to the indemnification
provisions set forth in this Section 4.12; provided, however, that nothing
herein shall limit in any way any such party’s remedies in respect of fraud,
intentional misrepresentation or omission or intentional misconduct by the other
parties in connection herewith or the Transactions.

 

(i)          NO SPECIAL DAMAGES. IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER
THIS SECTION 4.12 OR OTHERWISE IN RESPECT OF THIS AGREEMENT (EXCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE REGISTRATION RIGHTS AGREEMENT) FOR EXEMPLARY, SPECIAL,
PUNITIVE, INDIRECT, REMOTE OR SPECULATIVE DAMAGES EXCEPT TO THE EXTENT ANY SUCH
PARTY SUFFERS SUCH DAMAGES TO AN UNAFFILIATED THIRD PARTY IN CONNECTION WITH A
LOSS, IN WHICH EVENT SUCH DAMAGES SHALL BE RECOVERABLE.

 

4.13         Business Opportunities. The Company recognizes that the Investors
are private equity funds and that the Investors, their partners or investors,
and professionals affiliated with the Investors (such persons, together with the
operating companies described in this sentence, are collectively referred to as
the “White Deer Group” and individually as a “White Deer Group Member”) invest
in, serve on the boards of directors and other governing bodies of, serve as
officers of, provide services to and have minority and controlling ownership
interests in, existing and future operating companies. Nothing in this Agreement
or the nature of the existing or any future relationship between any White Deer
Group Member, on the one hand, and the Company or any of its Affiliates, on the
other, will prohibit any White Deer Group Member from engaging in any activity
or business opportunity whatsoever for its own account or will require any White
Deer Group Member to make any business opportunity available to the Company,
even if such activity or business opportunity competes with or relates to the
business conducted by the Company. Notwithstanding the foregoing, no Investor
may (and each Investor shall cause its Affiliates not to) engage in any activity
or business opportunity that is (a) presented to the Investor Director in such
person’s capacity as a director of the Company and with respect to which no
other White Deer Group Member (other than the Investor Director) independently
receives notice or otherwise identifies such activity or opportunity or
(b) identified by the White Deer Group solely through the disclosure of
information by or on behalf of the Company.

 

4.14         Certain Tax Matters.

 

(a)          If the Company determines that withholding of tax with respect to
the Series A Shares, the Warrants or the Warrant Shares held by an Investor is
necessary, the Company shall use commercially reasonable efforts to notify such
Investor reasonably in advance of such withholding, and provide such Investor
with a reasonable opportunity to establish an exemption or other basis for
reducing or eliminating such withholding tax.

 

24

 

 

(b)          The Company shall cooperate with the Investors, and shall use
commercially reasonable efforts to provide the Investors with information that
the Investors may request, in connection with the Investors’ tax reporting and
withholding obligations relating to the Series A Shares, the Warrants and the
Warrant Shares, including, with respect to each dividend payable on the Series A
Shares (whether in cash or in kind), providing the Investors with a
contemporaneous reasonable estimate as to the amount of any such dividend that
is expected to be treated as a dividend pursuant to section 301(c)(1) of the
Internal Revenue Code of 1986, as amended.

 

ARTICLE V

Miscellaneous

 

5.1           Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a)          by either the Investors or the Company if the Closing shall not
have occurred by March 19, 2013; provided, however, that the right to terminate
this Agreement under this Section 5.1(a) shall not be available to any party
whose breach of any representation or warranty or failure to perform any
obligation under this Agreement shall have caused or resulted in the failure of
the Closing to occur on or prior to such date;

 

(b)          by either the Investors or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the Transactions
and such order, decree, ruling or other action shall have become final and
nonappealable; or

 

(c)          by the mutual written consent of the Investors and the Company.

 

5.2           Effect of Termination. In the event of termination of this
Agreement as provided in Section 5.1, this Agreement shall forthwith become void
(except for the provisions of this Article V and of the Confidentiality
Agreement, which shall continue in full force and effect) and there shall be no
liability on the part of any party hereto, except that nothing herein shall
relieve any party from liability for any willful, material breach of this
Agreement. “Confidentiality Agreement” means the letter agreement, dated
December 12, 2012, by and between the Company and White Deer Energy L.P.

 

5.3           Amendment. No amendment of any provision of this Agreement shall
be effective unless made in writing and signed by a duly authorized
representative of each party.

 

5.4           Waivers. The conditions to each party’s obligation to consummate
the Purchase are for the sole benefit of such party and may be waived by such
party in whole or in part to the extent permitted by applicable law. Any failure
by any party to comply with any of its obligations, agreements or covenants
herein may be waived by the party to whom such compliance is owed. No waiver
will be effective unless it is in a writing signed by a duly authorized officer
or representative of the waiving party that makes express reference to the
provision or provisions subject to such waiver. A waiver of any breach or
failure to enforce any of the terms or conditions of this Agreement shall not in
any way affect, limit or waive a party’s rights hereunder at any time to enforce
strict compliance thereafter with every term or condition of this Agreement.

 

25

 

 

5.5           Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by PDF (Portable Document Format) or
facsimile and such PDFs or facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.

 

5.6           Governing Law; Submission to Jurisdiction, Etc. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts made and to be performed entirely within such
State, without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application of the laws of any other
jurisdiction. With respect to any lawsuit or claim arising out of or in
connection with any Transaction Document, each of the parties hereto agrees
(a) to submit to the personal jurisdiction of the State or Federal courts in the
Borough of Manhattan, the City of New York, (b) that jurisdiction and venue
shall lie in the State or Federal courts in the State of New York, and (c) that
notice may be served upon such party at the address and in the manner set forth
for such party in Section 5.8. To the extent permitted by applicable law, each
of the parties hereto hereby unconditionally waives trial by jury in any legal
action or proceeding relating to the Transaction Documents or the transactions
contemplated hereby or thereby.

 

5.7           Specific Performance. The parties hereto agree that irreparable
damage would occur if any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, without the necessity
of proving the inadequacy of money damages as a remedy, in addition to any other
remedy at law or in equity.

 

5.8           Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by facsimile (transmission confirmed), or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

(a)          If to the Investors, to:

 

c/o White Deer Energy L.P.

667 Madison Ave., 4th Floor

New York, New York 10065

Attention: Thomas J. Edelman

 

26

 

 

Telephone: (212) 371-1117

Facsimile: (212) 888-6877

 

and

 

c/o White Deer Energy L.P.

700 Louisiana, Suite 4770

Houston, Texas 77002

Attention: James E. Saxton

Telephone: (713) 581-6906

Facsimile: (713) 581-6901

 

and

 

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, New York 10103

Attention: Robert Seber

Telephone: (212) 237-0132

 

(b)          If to the Company, to:

 

Emerald Oil, Inc.

1600 Broadway, Suite 1360

Denver, Colorado 80202

Attention: McAndrew Rudisill

Telephone: (303) 323-0008

Facsimile: (303) 323-0008

 

and

 

Mayer Brown LLP

700 Louisiana, Suite 3400

Houston, Texas 77002

Attention: Kirk Tucker

Telephone: (713) 238-2500

Facsimile: (713) 238-4603

 

5.9           Publicity. Except as set forth below, no public release or
announcement concerning the Transactions shall be issued by the Company, its
Subsidiaries or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company or its Subsidiaries) (which
consents shall not be unreasonably withheld, conditioned or delayed), except as
such release or announcement may be required by law or the applicable rules or
regulations of any securities exchange or securities market, in which case the
affected party shall allow the other parties hereto, to the extent reasonably
practicable in the circumstances, reasonable time to comment on such release or
announcement in advance of such issuance. The Company shall by 8:30 a.m. (New
York City time) on the fourth trading day immediately following the date of this
Agreement file a Current Report on Form 8-K disclosing the execution and
delivery of this Agreement as well as copies of the Transaction Documents. In
addition, the Company will make such other filings and notices in the manner and
time required by applicable law or the SEC or NYSE MKT.

 

27

 

 

5.10         Entire Agreement, Etc. This Agreement (including the Annexes and
Schedules) and the other Transaction Documents constitute the entire agreement,
and supersede all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties hereto, with respect to the
subject matter hereof.

 

5.11         Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void. This Section 5.11 applies only to
an assignment of this Agreement and the rights, remedies, obligations and
liabilities arising hereunder and does not apply to a sale, transfer or
assignment of Purchased Securities or Warrant Shares, which is addressed in
Section 4.3.

 

5.12         Severability. If any provision of this Agreement or the
Registration Rights Agreement, or the application thereof to any person or
circumstance, is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the Transactions is not affected in any manner
materially adverse to any party. Upon such determination, the parties hereto
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties
hereto.

 

5.13         No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investors (and any persons to whom an Investor has
transferred its rights hereunder in accordance with this Agreement), any
benefits, rights, or remedies.

 

28

 

 

5.14         Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes” or “Schedules,” such reference
shall be to a Recital, Article or Section of, or Annex or Schedule to, this
Agreement unless otherwise indicated. The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa. References to
“herein”, “hereof”, “hereunder” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed followed by the words “without limitation.” The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
connection with the interpretation or enforcement of this Agreement, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Time is of
the essence for each and every provision of this Agreement. All references to
“$” or “dollars” mean the lawful currency of the United States of America.
Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the section.
References to a “business day” shall mean any day except a Saturday, Sunday or
other day on which (a) NYSE MKT is not open for trading or (b) commercial banks
in the State of New York or the State of Montana are authorized or required by
law or executive order to close.

 

[Signature Page Follows.]

 

29

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first herein above written.

 



  EMERALD OIL, INC.         By: /s/ McAndrew Rudisill     Name:  McAndrew
Rudisill     Title: President         WDE EMERALD HOLDINGS LLC         By: /s/
Thomas J. Edelman     Name:  Thomas J. Edelman     Title: President



 





  WHITE DEER ENERGY FI L.P.         By: Edelman & Guill Energy L.P., its general
partner         By: Edelman & Guill Energy Ltd., its general partner

 

  By: /s/ Thomas J. Edelman     Name: Thomas J. Edelman     Title: Director

  

Signature Page to Securities Purchase Agreement

 

 

 

 

Annex A – Form of Certificate of Designations of Series A Perpetual Preferred
Stock

 

[See Attached.]

 

Annex A – Form of Certificate of Designations of Series A Perpetual Preferred
Stock

 

 

 

 



Annex A to Securities Purchase Agreement

 

CERTIFICATE OF DESIGNATIONS

 

OF

 

SERIES A PERPETUAL PREFERRED STOCK

 

OF

 

EMERALD OIL, INC.

 

EMERALD OIL, INC., a corporation organized and existing under the Montana
Business Corporation Act (the “Corporation”), in accordance with the provisions
of Sections 35-1-618 and 35-1-619 thereof, does hereby certify:

 

The board of directors of the Corporation (the “Board of Directors”), in
accordance with the provisions of the Articles of Incorporation and the Bylaws
and applicable law, pursuant to a unanimous written consent of the Board of
Directors dated [●], 2013, adopted the following resolution creating a series of
650,000 shares of Preferred Stock designated as “Series A Perpetual Preferred
Stock”:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors and in
accordance with the provisions of the articles of incorporation of the
Corporation and applicable law, a series of Preferred Stock, par value $0.001
per share, of the Corporation be and hereby is created, and that the designation
and number of shares of such series, and the voting and other powers,
preferences and relative, participating, optional or other rights, and the
qualifications, limitations and restrictions thereof (in addition to those set
forth in the articles of incorporation of the Corporation that are applicable to
Preferred Stock of all series), of the shares of such series, are as follows:

 

Section 1.        Designation. The distinctive serial designation of such series
of Preferred Stock is “Series A Perpetual Preferred Stock” (“Series A”). Each
share of Series A shall be identical in all respects to every other share of
Series A.

 

Section 2.        Number of Shares. The authorized number of shares of Series A
shall be 650,000. Shares of Series A that are redeemed, purchased or otherwise
acquired by the Corporation, or converted into another series of Preferred
Stock, shall be cancelled and retired and revert to authorized but unissued
shares of Preferred Stock (provided that any such cancelled shares of Series A
may be reissued only as shares of any series other than Series A).

 

Section 3.        Definitions. As used herein with respect to Series A:

 

(a)        “Accrued and Unpaid Dividend Amount” has the meaning set forth in
Section 4(a).

 

(b)        “Accrued Principal Amount” means, with respect to each share of
Series A, on any date of determination, the sum of (i) $100.00 and (ii) the
accrued and unpaid dividends thereon (including, if applicable as provided in
Section 4(a), dividends on such amount), whether or not declared, to such date.

  

 

 

 

(c)       “Additional Directors” has the meaning set forth in Section 11(a).

 

(d)       “Articles of Incorporation” means the articles of incorporation of the
Corporation, as it may be amended from time to time, and shall include this
Certificate of Designations and the Series B Certificate.

 

(e)        “Board of Directors” has the meaning set forth in the preamble
hereto.

 

(f)        “Business Day” means a day that is a Monday, Tuesday, Wednesday,
Thursday or Friday and is not a day on which banking institutions in Billings,
Montana or New York, New York generally are authorized or obligated by law,
regulation or executive order to close.

 

(g)        “Bylaws” means the bylaws of the Corporation, as they may be amended
from time to time.

 

(h)       “Certificate of Designations” means this Certificate of Designations
relating to Series A, as it may be amended from time to time.

 

(i)        “Change of Control” means the occurrence of any of the following
events:

 

(i)        the sale, lease or transfer, in one transaction or a series of
related transactions, of more than 50% of the Corporation’s assets (determined
on a consolidated basis) to any “person” or “group” (as such terms are used in
Section 13(d)(3) of the Exchange Act) other than a Wholly Owned Subsidiary;
provided, however, that a transaction covered by this clause (i) shall not be a
Change of Control if a Specified Person is a party in the transaction; or

 

(ii)        the consolidation or merger of the Corporation with or into any
other Person or the merger of another Person with or into the Corporation,
pursuant to which the holders of 100% of the total voting power of the total
outstanding capital stock of the Corporation immediately prior to the
consummation of such consolidation or merger do not beneficially own (within the
meaning of Rule 13d-3 of the Exchange Act) in the aggregate more than 50% of the
total voting power of the total outstanding capital stock of the continuing or
surviving Person immediately after such transaction; provided, however, that a
transaction covered by this clause (ii) shall not be a Change of Control if the
parties to such transaction include a Specified Person; or

 

(iii)        the acquisition, directly or indirectly, by any “person” or “group”
(as such terms are used in Section 13(d)(3) of the Exchange Act), other than a
Specified Person, of beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of more than 50% of the total voting power of the total
outstanding capital stock of the Corporation; provided, however, that a
transaction covered by this clause (iii) shall not be a Change of Control if the
party from whom such stock is acquired in such acquisition is a Specified
Person; or

 

(iv)        the first day on which a majority of the individuals who constitute
the entire Board of Directors (excluding any Additional Directors) shall not be
Continuing Directors.

 

(j)         “Change of Control Offer” has the meaning set forth in Section 7(a).

 

2

 

 

(k)        “Change of Control Payment Date” has the meaning set forth in Section
7(b)(ii).

 

(l)         “Change of Control Price” has the meaning set forth in Section 7(f).

 

(m)       “Common Stock” means the common stock, par value $0.001 per share, of
the Corporation.

 

(n)        “Continuing Directors” means individuals (i) who are directors of the
Corporation on the Original Issue Date (“Incumbent Directors”), (ii) whose
nomination for election or election to the Board of Directors was approved by a
majority of the Incumbent Directors then still in office, or (iii) whose
nomination for election or election to the Board of Directors was approved by a
majority of the Incumbent Directors and the directors approved pursuant to
clause (ii) then still in office.

 

(o)        “Corporation” has the meaning set forth in the preamble hereto.

 

(p)        “Credit Facility” means the Credit Agreement, dated as of November
20, 2012, among the Corporation, Wells Fargo Bank, N.A. and the lenders party
thereto, as it may be amended from time to time, or any other credit agreement
pursuant to which the Credit Facility is repaid or otherwise refinanced.

 

(q)        “Default” means an Event of Default or an Event of Material Default.

 

(r)        “Dividend Payment Date” means each March 31, June 30, September 30
and December 31, commencing on March 31, 2013.

 

(s)        “Dividend Period” has the meaning set forth in Section 4(a).

 

(t)        “Dividend Record Date” has the meaning set forth in Section 4(a).

 

(u)        “Event of Default” means, with respect to the Credit Facility, an
“Event of Default” pursuant thereto other than as set forth in the definition of
Event of Material Default, or in each case pursuant to any similar provision
contained in any credit agreement pursuant to which the Credit Facility is
repaid or otherwise refinanced.

 

(v)        “Event of Material Default” means, with respect to the Credit
Facility, an “Event of Default” pursuant to Sections (i) 10.01(a) (Loan
Principal Payments), (ii) 10.01(b) (Loan Interest and Fee Payments), (iii)
10.01(d) (Covenant Breaches) (solely with respect to the failure to observe or
perform any covenant, condition or agreement contained in Sections 9.01(a)
(Debt/EBITDAX Ratio), 9.01(b) (Current Ratio), 9.01(c) (Fixed Charge Coverage
Ratio), 9.02 (Debt) or 9.11 (Mergers, Etc.) thereof), (iv) 10.01(f) (Material
Indebtedness Payments), (v) 10.01(g) (Material Indebtedness Acceleration), (vi)
10.01(h) (Involuntary Bankruptcy) or (vii) 10.01(i) (Voluntary Bankruptcy)
thereof, or in each case pursuant to any similar provision contained in any
credit agreement pursuant to which the Credit Facility is repaid or otherwise
refinanced.

 

(w)        “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

3

 

 

 

(x)        “Investor Director” has the meaning set forth in Section 10.

 

(y)        “Junior Stock” means the Common Stock, Series B and any other class
or series of stock of the Corporation (other than Series A) that ranks junior to
Series A either or both as to the payment of dividends and/or as to the
distribution of assets on any liquidation, dissolution or winding up of the
Corporation.

 

(z)        “Liquidation Preference” means, with respect to each share of Series
A, on any date of determination, the sum of (i)(A) after the Original Issue Date
through and including the second anniversary thereof, $112.50, (B) after the
second anniversary of the Original Issue Date through and including the third
anniversary thereof, $110.00, (C) after the third anniversary of the Original
Issue Date through and including the fourth anniversary thereof, $105.00 and (D)
thereafter, $100.00 and (ii) the accrued and unpaid dividends thereon
(including, if applicable as provided in Section 4(a), dividends on such
amount), whether or not declared, to such date.

 

(aa)       “NYSE MKT” means NYSE MKT LLC.

 

(bb)       “Original Issue Date” means [●], 2013.

 

(cc)       “Person” means any individual, corporation, limited liability
company, partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.

 

(dd)       “PIK Warrant” has the meaning set forth in Section 4(a).

 

(ee)      “Preferred Stock” means any and all series of preferred stock, par
value $0.001 per share, of the Corporation, including Series A and Series B.

 

(ff)        “Purchase Agreement” means the Securities Purchase Agreement, dated
as of February 1, 2013, by and among the Corporation, WDE Emerald Holdings LLC,
a Delaware limited liability company, and White Deer Energy FI L.P., a Cayman
Islands exempted limited partnership, including all schedules and annexes
thereto, as it may be amended from time to time.

 

(gg)      “Series A” has the meaning set forth in Section 1.

 

(hh)      “Series B” means the series of Preferred Stock designated as “Series B
Voting Preferred Stock.”

 

(ii)        “Series B Certificate” means the Certificate of Designations of
Series B Voting Preferred Stock relating to Series B, as it may be amended from
time to time.

 

(jj)        “Shareholder Approval” means, with respect to the issuance of any
PIK Warrants and any shares of Common Stock issuable upon exercise of such PIK
Warrants, the approval, in accordance with Section 705 of the NYSE MKT Company
Guide, of the stockholders of the Corporation required to authorize such
issuances pursuant to Section 713 of the NYSE MKT Company Guide.

 

4

 

 

 

(kk)     “Specified Person” means White Deer Energy L.P. or any of its
affiliates, including White Deer Energy TE L.P. and White Deer Energy FI L.P.

 

(ll)        “Subsidiary” means, with respect to any person, those entities of
which such person owns or controls more than 50% of the outstanding equity
securities either directly or through an unbroken chain of entities as to each
of which more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent.

 

(mm)    “Warrants” means the Warrants to purchase shares of Common Stock, issued
pursuant to the Purchase Agreement, including Section 1.4 thereof.

 

(nn)       “Weighted Average Price” means, with respect to one share of Common
Stock, on any date of determination, the dollar volume-weighted average price
for such security on NYSE MKT or, if the Common Stock is no longer traded on
NYSE MKT, the principal U.S. national securities exchange on which the Common
Stock is then traded, for the 10 consecutive trading days immediately preceding
such date, as reported by Bloomberg through its “Volume at Price” functions.

 

(oo)        “Wholly Owned Subsidiary” means any subsidiary of the Corporation to
the extent that all of the securities of any class or classes of capital stock
of such subsidiary entitling the holders thereof (whether at all times or at the
times that such class of capital stock has voting power by reason of the
happening of any contingency) to vote in the election of members of the board of
directors or comparable body of such subsidiary are owned directly or indirectly
by the Corporation.

 

Section 4.        Dividends.

 

(a)        Rate. The holders of Series A shall be entitled to receive, on each
share of Series A, out of funds legally available for the payment of dividends
under Montana law, cumulative cash dividends at a per annum rate of 10% on the
Accrued Principal Amount. Such dividends shall begin to accrue and be cumulative
from the Original Issue Date, shall compound on each Dividend Payment Date
(i.e., no dividends shall accrue on other dividends unless and until the first
Dividend Payment Date for such other dividends has passed without such other
dividends having been paid on such date), and shall be payable in arrears (as
provided in this Section 4(a)). On any Dividend Payment Date during the period
commencing on the Original Issue Date and ending on March 31, 2015, the
Corporation may, instead of paying any dividends then due on shares of Series A
to the holders of Series A in cash (such amount, the “Accrued and Unpaid
Dividend Amount”), issue to each such holder (i) a number of additional shares
of Series A equal to (A) the Accrued and Unpaid Dividend Amount due to such
holder divided by (B) $100.00 and (ii) an additional Warrant (each, a “PIK
Warrant”) exercisable for a number of shares of Common Stock equal to (A) the
Accrued and Unpaid Dividend Amount due to such holder divided by (B) the
Weighted Average Price as of such Dividend Payment Date; provided, however, that
the Corporation may not issue such additional shares of Series A or such PIK
Warrants, and shall pay such Accrued and Unpaid Dividend Amount in cash, unless
and until the Corporation first obtains Shareholder Approval. Thereafter, the
Board of Directors shall declare dividends, payable on each Dividend Payment
Date, subject only to the legal availability of funds for declaration and
payment thereof. If any such Dividend Payment Date would otherwise occur on a
day that is not a Business Day, such Dividend Payment Date shall instead be (and
any dividend payable on Series A on such Dividend Payment Date shall instead be
payable on) the immediately succeeding Business Day with the same force and
effect as if made on such Dividend Payment Date. The amount of dividends payable
on Series A shall be computed on the basis of a 360-day year consisting of
twelve 30-day months, and with respect to any date of determination that is not
a Dividend Payment Date, actual days elapsed over a 30-day month.

 

 

5

 

 

Dividends that are payable on Series A on any Dividend Payment Date shall be
payable to the holders of record of Series A as they appear on the stock
register of the Corporation on the applicable record date, which shall be the
fifteenth (15th) calendar day before such Dividend Payment Date (as originally
scheduled) or such other record date fixed by the Board of Directors that is not
more than sixty (60) days nor less than ten (10) days prior to such Dividend
Payment Date (each, a “Dividend Record Date”). Any such day that is a Dividend
Record Date shall be a Dividend Record Date whether or not such day is a
Business Day.

 

Each dividend period (a “Dividend Period”) shall commence on the calendar day
immediately following a Dividend Payment Date (other than the initial Dividend
Period, which shall commence on and include the Original Issue Date of Series A)
and shall end on and include the next Dividend Payment Date. Dividends payable
in respect of a Dividend Period shall be payable in arrears on the Dividend
Payment Date ending such Dividend Period.

 

(b)        Priority of Dividends. When dividends are not paid (or declared and a
sum sufficient for payment thereof set aside for the benefit of the holders
thereof on the applicable Dividend Record Date) on any Dividend Payment Date in
full upon Series A, all dividends declared on Series A and payable on such
Dividend Payment Date shall be declared pro rata so that the respective amounts
of such dividends declared shall bear the same ratio to each other as all
accrued and unpaid dividends per share on Series A (including, if applicable as
provided in Section 4(a), dividends on such amount) bear to each other.

 

Section 5.        Liquidation Rights.

 

(a)        Voluntary or Involuntary Liquidation. In the event of any
liquidation, dissolution or winding up of the affairs of the Corporation,
whether voluntary or involuntary, the holders of Series A shall be entitled to
receive for each share of Series A, out of the assets of the Corporation or
proceeds thereof (whether capital or surplus) available for distribution to
stockholders of the Corporation, and after satisfaction of all liabilities and
obligations to creditors of the Corporation, but before any distribution of such
assets or proceeds is made to or set aside for the holders of Common Stock and
any other Junior Stock, payment in full in an amount equal to the Liquidation
Preference of such share as of the date of such liquidation, dissolution,
winding up.

 

(b)        Partial Payment. If in any distribution described in Section 5(a) or
Section 11(b), the assets of the Corporation or proceeds thereof are not
sufficient to pay the aggregate Liquidation Preferences in full to all holders
of Series A as to such distribution, the amounts paid to the holders of Series A
shall be paid pro rata in accordance with the respective aggregate Liquidation
Preferences of the holders of Series A.

 

6

 

 

(c)        Residual Distributions. If in any distribution described in Section
5(a) or Section 11(b), the aggregate Liquidation Preferences have been paid in
full to all holders of Series A, the holders of other stock of the Corporation
shall be entitled to receive all remaining assets of the Corporation (or
proceeds thereof) according to their respective rights and preferences.

 

(d)        Merger, Consolidation and Sale of Assets Not Liquidation. For
purposes of this Section 5, the merger or consolidation of the Corporation with
any other corporation or other entity, including a merger or consolidation in
which the holders of Series A receive cash, securities or other property for
their shares, or the sale, lease or exchange (for cash, securities or other
property) of all or substantially all of the assets of the Corporation, shall
not constitute a liquidation, dissolution or winding up of the Corporation, but
shall be governed by Section 7.

 

Section 6.        Redemption.

 

(a)        Optional Redemption. From and after [●], 2013, the Corporation, at
its option, may redeem, in whole at any time or in part from time to time, the
shares of Series A at the time outstanding, upon notice given as provided in
Section 6(b), at a redemption price per share equal to the Liquidation
Preference of such share as of the redemption date; provided that the minimum
number of shares of Series A redeemable at any time is the lesser of (i) 50,000
shares of Series A and (ii) the number of shares of Series A outstanding. The
redemption price for any shares of Series A shall be payable on the redemption
date to the holder of such shares against surrender of the certificate(s)
evidencing such shares to the Corporation or its agent.

 

(b)        Notice of Redemption. Notice of every redemption of shares of Series
A shall be given to the holders of record of the shares to be redeemed at their
respective last addresses appearing on the books of the Corporation. Such
mailing shall be at least thirty (30) days and not more than sixty (60) days
before the date fixed for redemption. Any notice mailed as provided in this
Subsection shall be conclusively presumed to have been duly given, whether or
not the holder receives such notice, but failure duly to give such notice by
mail, or any defect in such notice or in the mailing thereof, to any holder of
shares of Series A designated for redemption shall not affect the validity of
the proceedings for the redemption of any other shares of Series A. Each notice
of redemption given to a holder shall state: (i) the redemption date; (ii) the
number of shares of Series A to be redeemed and, if less than all the shares
held by such holder are to be redeemed, the number of such shares to be redeemed
from such holder; (iii) the redemption price; and (iv) the place or places where
certificates for such shares are to be surrendered for payment of the redemption
price.

 

(c)        Partial Redemption. In case of any redemption of part of the shares
of Series A at the time outstanding, the shares to be redeemed shall be selected
pro rata among the holders of Series A. If fewer than all the shares represented
by any certificate are redeemed, a new certificate shall be issued representing
the unredeemed shares without charge to the holder thereof.

 

7

 

 

(d)        Effectiveness of Redemption. If notice of redemption has been duly
given and if on or before the redemption date specified in the notice all funds
necessary for the redemption have been deposited by the Corporation, in trust
for the pro rata benefit of the holders of the shares called for redemption,
with a bank or trust company doing business in the Borough of Manhattan, The
City of New York, and having a capital and surplus of at least $500 million and
selected by the Board of Directors, so as to be and continue to be available
solely therefor, then, notwithstanding that any certificate for any share so
called for redemption has not been surrendered for cancellation, on and after
the redemption date dividends shall cease to accrue on all shares so called for
redemption, all shares so called for redemption shall no longer be deemed
outstanding and all rights with respect to such shares shall forthwith on such
redemption date cease and terminate, except only the right of the holders
thereof to receive the amount payable on such redemption from such bank or trust
company, without interest. Any funds unclaimed at the end of three years from
the redemption date shall, to the extent permitted by law, be released to the
Corporation, after which time the holders of the shares so called for redemption
shall look only to the Corporation for payment of the redemption price of such
shares.

 

Section 7.        Offer to Purchase Upon a Change of Control.

 

(a)        In connection with the occurrence of a Change of Control, the
Corporation shall make an offer to purchase all of the shares of Series A
outstanding (a “Change of Control Offer”) on the terms set forth in this Section
7. The Change of Control Offer shall be made in compliance with all applicable
laws, including, without limitation (if applicable), Regulation 14E and 14D
under the Exchange Act and the rules thereunder and all other applicable Federal
and state securities laws. To the extent that the provisions of any securities
laws or regulations conflict with the provisions of this Section 7, the
Corporation shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations under this Section 7 by
virtue thereof.

 

(b)        No sooner than fifteen (15) days and within that time period, as soon
as reasonably practicable, prior to the consummation, or anticipated
consummation, of a Change of Control, the Corporation shall commence the Change
of Control Offer by mailing to each holder of shares of Series A a notice, which
shall govern the terms of the Change of Control Offer, and shall state:

 

(i)        that the Change of Control Offer is being made pursuant to this
Section 7 and that all shares of Series A tendered will be accepted for payment
subject to the consummation of the Change of Control;

 

(ii)      the Change of Control Price (as defined below) and the date until
which the Corporation may accept for payment shares of Series A (the “Change of
Control Payment Date”), which shall be (subject to consummation of the Change of
Control) no later than forty-five (45) days after the date the Change of Control
occurs;

 

(iii)     that any shares of Series A not tendered for payment pursuant to the
Change of Control Offer shall continue to accrue dividends and be redeemable in
accordance with the terms hereof;

 

(iv)      that, unless the Corporation defaults in the payment of the Change of
Control Price, all shares of Series A accepted for payment pursuant to the
Change of Control Offer shall cease to accrue dividends on the Change of Control
Payment Date;

 

8

 

 

(v)        that any holder electing to have certificates representing shares of
Series A pursuant to a Change of Control Offer shall be required to surrender
such certificates representing shares of Series A to the Corporation or its
designated agent at the address specified in the notice prior to the close of
business on the Change of Control Payment Date;

 

(vi)      that any holder of a share of Series A shall be entitled to withdraw
such election if the Corporation or its designated agent receives, not later
than the close of business on the Change of Control Payment Date, a PDF
(Portable Document Format), facsimile transmission or letter setting forth the
name of such holder, the number of shares of Series A such holder delivered for
purchase, and a statement that such holder is withdrawing its election to have
such shares of Series A purchased;

 

(vii)      that a holder whose shares of Series A are being purchased only in
part shall be issued new shares of Series A for the unpurchased shares of Series
A represented by any certificate surrendered;

 

(viii)    the instructions that the holders of Series A must follow in order to
tender their shares of Series A; and

 

(ix)      the circumstances and relevant facts regarding such Change of Control.

 

(c)        On the Change of Control Payment Date, the Corporation shall, to the
extent of funds legally available therefore and otherwise lawful, accept for
payment the shares of Series A tendered and not withdrawn pursuant to the Change
of Control Offer. The Corporation shall promptly mail to each holder of shares
of Series A so accepted payment (or pay in person any holder presenting itself
at the Corporation) in an amount equal to the purchase price for such shares,
and the unpurchased shares of Series A surrendered, if any.

 

(d)        The Corporation shall make a public announcement of the results of
the Change of Control Offer on or as soon as practicable after the Change of
Control Payment Date.

 

(e)        The Corporation shall not enter into any agreement providing for a
Change of Control unless the agreement permits the Corporation or any successor
entity to comply with the provisions hereof.

 

(f)        “Change of Control Price” means an amount of cash per share of Series
A equal to the Liquidation Preference of such share as of the Change of Control
Payment Date.

 

Section 8.        Conversion. The holders of Series A shares shall have no right
to exchange or convert such shares into any other securities.

 

Section 9.        Voting Rights.

 

(a)        General. The holders of Series A shall not have any voting rights
except as set forth below or as otherwise from time to time required by law.

 

9

 

 

(b)        Voting Rights as to Particular Matters.

 

(i)        So long as any shares of Series A are outstanding, in addition to any
other vote or consent of stockholders of the Corporation required by law or by
the Articles of Incorporation, the vote or consent of the holders of a majority
of the shares of Series A at the time outstanding and entitled to vote thereon,
given in person or by proxy, either in writing without a meeting or by vote at
any meeting called for the purpose, shall be necessary for effecting or
validating:

 

(A)        any action or failure to act involving the Corporation or any of its
Subsidiaries that adversely affects the rights, preferences, privileges or
powers of Series A relative to any other class or series of capital stock of the
Corporation;

 

(B)        any amendment, alteration, waiver or repeal of any provision of the
articles or certificate of incorporation or bylaws or other organizational
documents of the Corporation or any of its Subsidiaries (including the Articles
of Incorporation and the Bylaws) so as to change the rights, preferences,
privileges or powers of Series A;

 

(C)        any issuance of debt securities or incurrence of indebtedness for
borrowed money, in each case by the Corporation or any of its Subsidiaries that
breaches any financial covenant set forth in the Credit Facility or any other
credit agreement pursuant to which the Credit Facility is repaid or otherwise
refinanced, unless all or a portion of the proceeds of such issuance or
incurrence are used by the Corporation or any such Subsidiary to redeem all of
the shares of Series A at the time outstanding in accordance with Section 6;

 

(D)        any issuance of any shares of any class or series of capital stock of
the Corporation, or any rights or securities exercisable or exchangeable for or
convertible into any such shares, ranking pari passu with or senior to Series A
with respect to either or both the payment of dividends or the distribution of
assets on any liquidation, dissolution or winding up of the Corporation;

 

(E)        any declaration or payment of dividends on any Common Stock or other
Junior Stock; or

 

(F)        any redemption or repurchase of any shares of any class or series of
capital stock of the Corporation, other than Series A and any shares of Common
Stock withheld by the Corporation to pay taxes upon the granting or vesting of
awards to any of its employees under any equity compensation plan of the
Corporation;

 

provided, however, that the transactions contemplated in the Purchase Agreement,
the Series B Certificate and the Warrant shall be permitted without any vote or
consent of the holders of shares of Series A.

 

10

 

 

(ii)        Upon the occurrence of a Default, if (x) in the case of an Event of
Material Default, such Default shall (i) not have been cured or waived within
thirty (30) days or (ii) not have been cured or waived and shall have resulted
in any payment pursuant to the Credit Facility becoming due and payable prior to
its scheduled maturity, whether by acceleration or otherwise, or (y) in the case
of an Event of Default, such Default shall not have been cured or waived and
shall have resulted in any payment pursuant to the Credit Facility becoming due
and payable prior to its scheduled maturity, whether by acceleration or
otherwise, then in addition to any other vote or consent of stockholders of the
Corporation required by law or by the Articles of Incorporation, the vote or
consent of the holders of a majority of the shares of Series A at the time
outstanding and entitled to vote thereon, given in person or by proxy, either in
writing without a meeting or by vote at any meeting called for the purpose,
shall be necessary for effecting or validating:

 

(A)        any issuance of debt securities or incurrence of indebtedness for
borrowed money or guaranty thereof, in each case by the Corporation or any of
its Subsidiaries;

 

(B)        (1) any change in compensation of any officer of the Corporation, (2)
any employment or severance agreement with or benefit plan for any officer of
the Corporation or (3) any amendment of any employment or severance agreement
with or benefit plan for an officer of the Corporation; or

 

(C)        any agreement, contract or other arrangement pursuant to which the
Company or any of its Subsidiaries would pay or otherwise be liable for or
reasonably expect to pay or otherwise be liable for, an aggregate amount in
excess of $1,000,000 over the term of such agreement, contract or other
arrangement.

 

(c)        Procedures for Voting and Consents. The rules and procedures for
calling and conducting any meeting of the holders of Series A (including,
without limitation, the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other aspect or matter with regard to such a meeting or such
consents shall be governed by any rules of the Board of Directors, in its
discretion, may adopt from time to time, which rules and procedures shall
conform to the requirements of the Articles of Incorporation, the Bylaws, and
applicable law and the rules of any national securities exchange or other
trading facility on which Series A is listed or traded at the time. Whether the
vote or consent of the holders of a plurality, majority or other portion of the
shares of Series A has been cast or given on any matter on which the holders of
shares of Series A are entitled to vote shall be determined by the Corporation
by reference to the Liquidation Preferences of the shares voted or covered by
the consent.

 

Section 10.        Board Designation Rights. So long as any shares of Series A
are outstanding, the holders of Series A shall be entitled to elect an
individual designated by the holders of a majority of the shares of Series A
(the “Investor Director”) to serve as an additional member of the Board of
Directors. The authorized number of directors constituting the Board of
Directors shall be automatically increased by one directorship, if necessary, to
allow for the election of the Investor Director. The Investor Director may be
removed at any time with or without cause only by the holders of a majority of
the shares of Series A. Any vacancy in the directorship of the Investor Director
shall be filled only by the holders of a majority of the shares of Series A.

 

Section 11.        Default. Upon the occurrence of a Default, if (x) in the case
of an Event of Material Default, such Default shall (i) not have been cured or
waived within thirty (30) days or (ii) have not been cured or waived and results
in any payment pursuant to the Credit Facility becoming due and payable prior to
its scheduled maturity, whether by acceleration or otherwise, or (y) in the case
of an Event of Default, such Default shall have resulted in any payment pursuant
to the Credit Facility becoming due and payable prior to its scheduled maturity,
whether by acceleration or otherwise, then:

 

11

 

 

(a)        the holders of Series A shall be entitled to elect a number of
individuals designated by the holders of a majority of the shares of Series A
(the “Additional Directors”) that, together with the Investor Director, would
constitute the greatest number of members of the Board of Directors that does
not exceed 25% of total number of members of the Board of Directors to serve as
additional members of the Board of Directors; provided, however, that if at any
time such Default is cured or waived by the holders of Series A, then such
Additional Directors shall be removed from the Board of Directors and the
holders of Series A shall have no further rights pursuant to this Section 11(a).
The authorized number of directors constituting the Board of Directors shall be
increased by such number of directorships, if necessary, to allow for the
election of the Additional Directors. An Additional Director may be removed at
any time with or without cause only by the holders of a majority of the shares
of Series A. Any vacancy in the directorship of an Additional Director shall be
filled only by the holders of a majority of the shares of Series A; and

 

(b)        the holders of Series A shall be entitled to elect to receive for
each share of Series A, out of the assets of the Corporation or proceeds thereof
(whether capital or surplus) available for distribution to stockholders of the
Corporation, and after satisfaction of all liabilities and obligations to
creditors of the Corporation, but before any distribution of such assets or
proceeds is made to or set aside for the holders of Common Stock and any other
Junior Stock, payment in full in an amount equal to the Liquidation Preference
of such share as of the date of such Default.

 

Section 12.        Record Holders. To the fullest extent permitted by applicable
law, the Corporation may deem and treat the record holder of any share of Series
A as the true and lawful owner thereof for all purposes, and the Corporation
shall not be affected by any notice to the contrary.

 

Section 13.        Notices. All notices or communications in respect of Series A
shall be sufficiently given if given in writing and delivered in person or by
fax, overnight or certified mail, or if given in such other manner as may be
permitted in this Certificate of Designations, in the Articles of Incorporation
or Bylaws or by applicable law.

 

Section 14.        No Preemptive Rights. No share of Series A shall have any
rights of preemption whatsoever as to any securities of the Corporation, or any
warrants, rights or options issued or granted with respect thereto, regardless
of how such securities, or such warrants, rights or options, may be designated,
issued or granted.

 

Section 15.        Replacement Certificates. The Corporation shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Corporation. The Corporation shall replace certificates that become
destroyed, stolen or lost at the holder’s expense upon delivery to the
Corporation of reasonably satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity that may be reasonably
required by the Corporation.

 

12

 

 

Section 16.        Other Rights. The shares of Series A shall not have any
rights, preferences, privileges or voting powers or relative, participating,
optional or other special rights, or qualifications, limitations or restrictions
thereof, other than as set forth herein or in the Articles of Incorporation or
as provided by applicable law.

 

[Signature Page Follows.]

 

13

 

 

IN WITNESS WHEREOF, EMERALD OIL, INC. has caused this certificate to be signed
this [●] day of [●], 2013.

 

  EMERALD OIL, INC.         By:        Name: McAndrew Rudisill     Title:
President

  



 

 

 

Annex B – Form of Certificate of Designations of Series B Voting Preferred Stock

 

[See Attached.]

 

Annex B – Form of Certificate of Designations of Series B Voting Preferred Stock

 

 

 

 



Annex B to Securities Purchase Agreement

 

CERTIFICATE OF DESIGNATIONS

 

OF

 

SERIES B VOTING PREFERRED STOCK

 

OF

 

EMERALD OIL, INC.

 

EMERALD OIL, INC., a corporation organized and existing under the Montana
Business Corporation Act (the “Corporation”), in accordance with the provisions
of Sections 35-1-618 and 35-1-619 thereof, does hereby certify:

 

The board of directors of the Corporation (the “Board of Directors”), in
accordance with the provisions of the Articles of Incorporation and the Bylaws
and applicable law, pursuant to a unanimous written consent of the Board of
Directors dated [●], 2013, adopted the following resolution creating a series of
6,500,000 shares of Preferred Stock designated as “Series B Voting Preferred
Stock”:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors and in
accordance with the provisions of the articles of incorporation of the
Corporation and applicable law, a series of Preferred Stock, par value $0.001
per share, of the Corporation be and hereby is created, and that the designation
and number of shares of such series, and the voting and other powers,
preferences and relative, participating, optional or other rights, and the
qualifications, limitations and restrictions thereof (in addition to those set
forth in the articles of incorporation of the Corporation that are applicable to
Preferred Stock of all series), of the shares of such series, are as follows:

 

Section 1.        Designation. The distinctive serial designation of such series
of Preferred Stock is “Series B Voting Preferred Stock” (“Series B”). Each share
of Series B shall be identical in all respects to every other share of Series B.

 

Section 2.        Number of Shares. The authorized number of shares of Series B
shall be 6,500,000. Shares of Series B that are purchased or otherwise acquired
by the Corporation may thereafter be reissued or otherwise disposed of by the
Corporation in accordance herewith or may be retired and cancelled by the
Corporation.

 

Section 3.        Definitions. As used herein with respect to Series B:

 

(a)        “Articles of Incorporation” means the articles of incorporation of
the Corporation, as it may be amended from time to time, and shall include this
Certificate of Designations and the Series A Certificate.

 

(b)        “Board of Directors” has the meaning set forth in the preamble
hereto.

 

(c)        “Bylaws” means the bylaws of the Corporation, as they may be amended
from time to time.

 

 

 

  

(d)        “Certificate of Designations” means this Certificate of Designations
relating to Series B, as it may be amended from time to time.

 

(e)        “Common Stock” means the common stock, par value $0.001 per share, of
the Corporation.

 

(f)         “Corporation” has the meaning set forth in the preamble hereto.

 

(g)        “NYSE MKT” means NYSE MKT LLC.

 

(h)        “PIK Warrants” means the Warrants to purchase shares of Common Stock
issued pursuant to Section 1.4 of the Purchase Agreement.

 

(i)        “Preferred Stock” means any and all series of preferred stock, par
value $0.001 per share, of the Corporation, including Series A and Series B.

 

(j)        “Purchase Agreement” means the Securities Purchase Agreement, dated
as of February 1, 2013, by and among the Corporation, WDE Emerald Holdings LLC,
a Delaware limited liability company, and White Deer Energy FI L.P., a Cayman
Islands exempted limited partnership, including all schedules and annexes
thereto, as it may be amended from time to time.

 

(k)        “Series A” means the series of Preferred Stock designated as “Series
A Perpetual Preferred Stock.”

 

(l)         “Series A Certificate” means the Certificate of Designations of
Series A Perpetual Preferred Stock relating to Series A, as it may be amended
from time to time.

 

(m)       “Series B” has the meaning set forth in Section 1.

 

(n)        “Shareholder Approval” means, with respect to the issuance of any PIK
Warrants and any shares of Common Stock issuable upon exercise of such PIK
Warrants, the approval, in accordance with Section 705 of the NYSE MKT Company
Guide, of the stockholders of the Corporation required to authorize such
issuances pursuant to Section 713 of the NYSE MKT Company Guide.

 

(o)        “Warrants” means the Warrants to purchase shares of Common Stock
issued pursuant to the Purchase Agreement, including the PIK Warrants.

 

(p)        “Voting Stock” means Series B and Common Stock.

 

Section 4.        Dividends. No dividends shall be paid to the holders of Series
B.

 

2

 

 

Section 5.        Liquidation Rights. In the event of any liquidation,
dissolution or winding up of the affairs of the Corporation, whether voluntary
or involuntary, the holders of Series B shall be entitled to receive for each
share of Series B, out of the assets of the Corporation or proceeds thereof
(whether capital or surplus) available for distribution to stockholders of the
Corporation, and after satisfaction of all liabilities and obligations to
creditors of the Corporation and any distributions of such assets or proceeds
made to or set aside for the holders of Series A, before any distribution of
such assets or proceeds is made to or set aside for the holders of Common Stock
and any other stock of the Corporation ranking junior to Series B as to such
distribution, payment in full in an amount equal to $0.001 per share. For
purposes of this Section 5, the merger or consolidation of the Corporation with
any other corporation or other entity, including a merger or consolidation in
which the holders of Series B receive cash, securities or other property for
their shares, or the sale, lease or exchange (for cash, securities or other
property) of all or substantially all of the assets of the Corporation, shall
not constitute a liquidation, dissolution or winding up of the Corporation.

 

Section 6.        Conversion, Redemption and Other Rights.

 

(a)        Series B is not convertible into any other class or series of the
capital stock of the Corporation or into cash, property or other rights, and no
share of Series B may be redeemed prior to January 1, 2020.

 

(b)        On and from time to time after January 1, 2020, the Corporation may,
at its option, redeem, in whole or in part, the then-outstanding shares of
Series B, at a redemption price per share equal to $0.001. The redemption price
for any such shares of Series B shall be payable on the applicable redemption
date selected by the Corporation to the holder of such shares against surrender
of the certificate(s) evidencing such shares to the Corporation or its agent.
The Corporation may elect to pay the redemption price in cash or whole shares of
Common Stock of the Corporation with a value equal to the Market Price (as
defined in the Warrant) on the trading day immediately preceding the redemption
date.

 

(c)        If on or before each redemption date all funds or shares of Common
Stock necessary for the redemption have been deposited by the Corporation, in
trust for the pro rata benefit of the holders of the shares called for
redemption, with a bank or trust company doing business in the Borough of
Manhattan, The City of New York, so as to be and continue to be available solely
therefor, then, notwithstanding that any certificate for any share so called for
redemption has not been surrendered for cancellation, on and after the
applicable redemption date all shares so called for redemption shall no longer
be deemed outstanding and all rights with respect to such shares shall forthwith
on the applicable redemption date cease and terminate, except only the right of
the holders thereof to receive the redemption price payable on such redemption
from such bank or trust company, without interest. Any funds or shares of Common
Stock unclaimed at the end of ninety days from the applicable redemption date
shall, to the extent permitted by law, be released to the Corporation, after
which time the holders of the shares so called for redemption shall look only to
the Corporation for payment of the redemption price of such shares.

 

Section 7.        Transfer; Surrender Upon Exercise of Warrants. Each share of
Series B shall be issued as a unit with a Warrant, or portion thereof,
representing the right to purchase one share of Common Stock and may only be
sold or otherwise transferred concurrently with the sale of such Warrant. Any
sale or transfer, or purported sale or transfer, of shares of Series B shall be
null and void, and the Corporation shall have no obligation to effect any
transfer, unless the foregoing transfer restrictions are strictly observed. In
the event that a holder of Series B exercises its right to acquire Common Stock
of the Corporation pursuant to a Warrant, such holder shall surrender to the
Corporation a number of shares of Series B of such holder equal to the number of
shares of Common Stock purchased upon exercise of such Warrant. In no event
shall the Corporation issue any shares of Series B other than in connection with
the issuance of Warrants pursuant to and in accordance with the Purchase
Agreement, including Section 1.4 thereof (which provides that no PIK Warrants
shall be issuable unless and until the Company first obtains Shareholder
Approval) and otherwise in connection with such Warrants.

 

3

 

  

Section 8.        Voting Rights.

 

(a)        Each share of Series B shall be entitled to one vote. So long as any
shares of Series B are outstanding, in addition to any other vote or consent of
stockholders of the Corporation required by law or by the Articles of
Incorporation, the holders of Series B shall be entitled to vote in the election
of directors and on all other matters submitted to a vote of the holders of
Common Stock, with Series B and Common Stock voting together as a single class.
If more than one person holds Series B, then the voting rights of such persons
shall be reduced pro rata according to their ownership percentages in order to
comply with this limitation. Any share of Series B and, if applicable, other
Voting Stock with respect to which the holders of Series B and their affiliates
are not entitled to vote pursuant to the limitations in this Section 8(a), shall
not be considered, in determining whether a quorum is present at any meeting of
stockholders of the Corporation, as outstanding shares of capital stock entitled
to vote at such meeting.

 

(b)        So long as any shares of Series B are outstanding, in addition to any
other vote or consent of stockholders required by law or by the Articles of
Incorporation, the vote or consent of the holders of a majority of the shares of
Series B at the time outstanding and entitled to vote thereon, given in person
or by proxy, either in writing without a meeting or by vote at any meeting
called for the purpose, shall be necessary for effecting or validating:

 

(i)        any action or failure to act involving the Corporation or any of its
Subsidiaries that adversely affects the rights, preferences, privileges or
powers of Series B relative to any other class or series of capital stock of the
Corporation; and

 

(ii)        any amendment, alteration, waiver or repeal of any provision of the
articles or certificate of incorporation or bylaws or other organizational
documents of the Corporation or any of its Subsidiaries (including the Articles
of Incorporation and the Bylaws) so as to change the rights, preferences,
privileges or powers of Series B.

 

Notwithstanding anything herein to the contrary, in no event shall any holder of
shares of Series B be entitled to (x) vote on any matter on which Series B is
entitled to vote unless such holder shall also be the record holder of the
corresponding Warrant that is part of the unit with such shares or (y) cast a
number of votes in excess of the number of shares purchasable upon exercise of
the Warrants of which such holder is the record holder. Furthermore, except as
provided by law, no share of Series B shall have any voting rights following
January 1, 2020.

 

Section 9.        Record Holders. To the fullest extent permitted by applicable
law, the Corporation may deem and treat the record holder of any share of Series
B as the true and lawful owner thereof for all purposes, and the Corporation
shall not be affected by any notice to the contrary.

 

4

 

 

 

Section 10.        Notices. All notices or communications in respect of Series B
shall be sufficiently given if given in writing and delivered in person or by
fax, overnight or certified mail, or if given in such other manner as may be
permitted in this Certificate of Designations, in the Articles of Incorporation
or Bylaws or by applicable law.

 

Section 11.        No Preemptive Rights. No share of Series B shall have any
rights of preemption whatsoever as to any securities of the Corporation, or any
warrants, rights or options issued or granted with respect thereto, regardless
of how such securities, or such warrants, rights or options, may be designated,
issued or granted.

 

Section 12.        Replacement Certificates. The Corporation shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Corporation. The Corporation shall replace certificates that become
destroyed, stolen or lost at the holder’s expense upon delivery to the
Corporation of reasonably satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity that may be reasonably
required by the Corporation.

 

Section 13.        Other Rights. The shares of Series B shall not have any
rights, preferences, privileges or voting powers or relative, participating,
optional or other special rights, or qualifications, limitations or restrictions
thereof, other than as set forth herein or in the Articles of Incorporation or
as provided by applicable law.

 

[Signature Page Follows.]

 

5

 

 

IN WITNESS WHEREOF, EMERALD OIL, INC. has caused this certificate to be signed
this [●] day of [●], 2013.

 

  EMERALD OIL, INC.         By:        Name: McAndrew Rudisill     Title:
President

   



 

 

 

Annex C – Form of Warrant

 

[See Attached.]

 

Annex C – Form of Warrant

 

 

 

 



 

Annex C to Securities Purchase Agreement

 



WARRANT TO PURCHASE COMMON STOCK

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

 

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT, DATED AS OF
FEBRUARY 1, 2013, AS AMENDED FROM TIME TO TIME, BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTORS REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE
WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.

 

THIS WARRANT IS ISSUED AS A UNIT WITH A NUMBER OF SHARES OF SERIES B VOTING
PREFERRED STOCK OF THE CORPORATION EQUAL TO THE SHARES PURCHASABLE HEREBY AND
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN CONNECTION WITH A
CORRESPONDING NUMBER OF SUCH SHARES.

 

WARRANT No. [●]

 

to purchase

 

[●]

 

Shares of Common Stock

 

EMERALD OIL, INC.
a Montana Corporation

 

Issue Date: [●], 2013

 

1.       Definitions. Unless the context otherwise requires, when used herein
the following terms shall have the meanings indicated.

 

“Accrued Principal Amount” has the meaning ascribed to it in the Series A
Certificate.

 

“Affiliate” has the meaning ascribed to it in the Purchase Agreement.

 

“Aggregate Cash Investment” means $50,000,000.

 

 

 

 

“Board of Directors” means the board of directors of the Corporation, including
any duly authorized committee thereof.

 

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in Billings, Montana or
New York, New York generally are authorized or obligated by law, regulation or
executive order to close.

 

“Change of Control” has the meaning ascribed to it in the Series A Certificate.

 

“Common Stock” means the Corporation’s Common Stock, $0.001 par value per share.

 

“Corporation” means Emerald Oil, Inc., a Montana corporation.

 

“Default” has the meaning ascribed to it in the Series A Certificate.

 

“Event of Default” has the meaning ascribed to it in the Series A Certificate.

 

“Event of Material Default” has the meaning ascribed to it in the Series A
Certificate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” means $5.77, as adjusted from time to time after the Issue Date
in accordance with the terms of this Warrant.

 

“Expiration Time” has the meaning set forth in Section 3(a).

 

“Investors” means WDE Emerald Holdings LLC, a Delaware limited liability
company, White Deer Energy FI L.P., a Cayman Islands exempted limited
partnership, and each of their respective Affiliates.

 

“Issue Date” has the meaning set forth in the title of this Warrant.

 

“Junior Stock” has the meaning ascribed to it in the Series A Certificate.

 

“Liquidation Event” means the occurrence of (a) a liquidation, dissolution or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
(b) an Event of Material Default that shall (i) not have been cured or waived
within thirty (30) days or (ii) not have been cured or waived and shall have
resulted in any payment pursuant to the Credit Facility becoming due and payable
prior to its scheduled maturity, whether by acceleration or otherwise, or (c) an
Event of Default that shall not have been cured or waived and shall have
resulted in any payment pursuant to the Credit Agreement becoming due and
payable prior to its scheduled maturity, whether by acceleration or otherwise.

 

2

 

 

“Market Price” means, with respect to one share of Common Stock, on any date of
determination, the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
of the shares of the Common Stock on NYSE MKT on such day. If the Common Stock
is not traded on NYSE MKT on any date of determination, the Market Price on such
date of determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange on which the Common Stock is so listed or quoted,
or if the Common Stock is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the Market Price on that date shall mean
the fair market value per share as determined by the Board of Directors, acting
in good faith, in reliance on an opinion of a nationally recognized independent
investment banking firm retained by the Corporation for this purpose and
certified in a resolution sent to the Warrantholder. For the purposes of
determining the Market Price on the “trading day” preceding, on or following the
occurrence of an event, (a) that trading day shall be deemed to commence
immediately after the regular scheduled closing time of trading on NYSE MKT or,
if trading is closed at an earlier time, such earlier time and (b) that trading
day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last trading day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing price).

 

“NYSE MKT” means NYSE MKT LLC.

 

“Permitted Shares” means shares of Common Stock issued or issuable (a) upon
exercise of this Warrant, (b) pursuant to share dividends, distributions,
subdivisions, combinations or reclassifications or (c) pursuant to employee
incentive equity plans (including the Corporation’s 2011 Equity Incentive Plan),
employee option plans, employee purchase plans, or other employee benefit plans
established exclusively for compensatory purposes, which plans are approved by
the Board of Directors.

 

“Person” has the meaning ascribed to it in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
February 1, 2013, by and among the Corporation, WDE Emerald Holdings LLC, a
Delaware limited liability company, White Deer Energy FI L.P., a Cayman Islands
exempted limited partnership, including all schedules and annexes thereto, as it
may be amended from time to time.

 

“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Common Stock and to own such Common Stock without the Warrantholder
being in violation of applicable law, rule or regulation, the receipt of any
necessary approvals and authorizations of, filings and registrations with,
notifications to, or expiration or termination of any applicable waiting period
under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules and regulations thereunder.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

3

 

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Series A” means the Corporation’s preferred stock designated as “Series A
Perpetual Preferred Stock,” $0.001 par value per share.

 

“Series A Certificate” means the Certificate of Designations of Series A
Perpetual Preferred Stock relating to Series A, as it may be amended from time
to time.

 

“Series B” means the Corporation’s preferred stock designated as “Series B
Voting Preferred Stock,” $0.001 par value per share.

 

“Series B Certificate” means the Certificate of Designations of Series B Voting
Preferred Stock relating to Series B, as it may be amended from time to time.

 

“Share” has the meaning set forth in Section 2.

 

“Subsequent Gross Proceeds” has the meaning set forth in Section 14(d).

 

“Transaction Documents” has the meaning ascribed to it in the Purchase
Agreement.

 

“Warrant” means this Warrant, issued pursuant to the Purchase Agreement.

 

“Warrantholder” means the holder of this Warrant or its permitted assigns.

 

“Weighted Average Price” means, with respect to one share of Common Stock, on
any date of determination, the dollar volume-weighted average price for such
security on NYSE MKT or, if the Common Stock is no longer traded on NYSE MKT,
the principal U.S. national securities exchange on which the Common Stock is
then traded, for the 10 consecutive trading days immediately preceding such
date, as reported by Bloomberg through its “Volume at Price” functions.

 

2.       Number of Shares; Exercise Price. This certifies that, for value
received, the Warrantholder is entitled, upon the terms and subject to the
conditions hereinafter set forth, to acquire from the Corporation, in whole or
in part, after the receipt of all applicable Regulatory Approvals, up to an
aggregate of 5,114,633 fully paid and nonassessable shares of Common Stock (each
a “Share”), at a purchase price per Share equal to the Exercise Price, provided,
however, if the Warrantholder provides a certificate in a form satisfactory to
the Corporation representing that Warrantholder is not subject to any
restrictions under the HSR Act, the Warrantholder may exercise such Warrants
without filing any notification and report forms under the HSR Act.

 

4

 

 

3.       Exercise of Warrant; Term.

 

(a)       The right to purchase the Shares represented by this Warrant is
exercisable, in whole or in part by the Warrantholder, at any time or from time
to time after the Effective Date and after the receipt of all applicable
Regulatory Approvals, but in no event later than 11:59 p.m., New York City time,
on December 31, 2019 (the “Expiration Time”), by (i) the surrender of (A) this
Warrant and Notice of Exercise annexed hereto, duly completed and executed on
behalf of the Warrantholder and (B) certificates representing a number of shares
of Series B equal to the Shares thereby purchased, in each case at the principal
executive office of the Corporation located at 1600 Broadway, Suite 1360,
Denver, Colorado 80202 (or such other office or agency of the Corporation in the
United States as it may designate by notice in writing to the Warrantholder at
the address of the Warrantholder appearing on the books of the Corporation), and
(ii) payment of the aggregate Exercise Price for the Shares thereby purchased at
the election of the Warrantholder by (A) tendering in cash, by certified or
cashier’s check payable to the order of the Corporation, or by wire transfer of
immediately available funds to an account designated by the Corporation, (B)
electing a cashless exercise pursuant to Section 3(b), or (C) offsetting the
aggregate Exercise Price against the Warrantholder’s aggregate Accrued Principal
Amount as set forth in Section 3(c).

 

(b)       If, as of the day immediately preceding the time a Notice of Exercise
is delivered to the Corporation, the Market Price is greater than the Exercise
Price, in lieu of exercising this Warrant for cash, the Warrantholder may elect
to receive Shares equal to the value (as determined below) of this Warrant (or
the portion thereof being exercised) by surrender of this Warrant and Notice of
Exercise (which shall include notice of such election) in which event the
Corporation shall issue to the Warrantholder a number of Shares computed using
the following formula:

 

X = Y (A-B)

            A

Where:

X = the number of Shares to be issued to the Warrantholder;

Y = the number of Shares purchasable under the Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant being exercised;

A = the Market Price set forth above; and

B = the Exercise Price.

 

(c)       In lieu of exercising this Warrant for cash, the Warrantholder may
elect to pay the aggregate Exercise Price payable for the Shares being purchased
by delivering to the Corporation for cancellation such number of shares of
Series A held by the Warrantholder having an aggregate Accrued Principal Amount
equal to such aggregate Exercise Price as of the date of such payment.

 

(d)       If the Warrantholder does not exercise this Warrant in its entirety,
the Warrantholder will be entitled to receive from the Corporation within a
reasonable time, and in any event not exceeding five Business Days, a new
warrant in substantially identical form for the purchase of that number of
Shares equal to the difference between the number of Shares subject to this
Warrant and the number of Shares as to which this Warrant is so exercised.
Notwithstanding anything in this Warrant to the contrary, the Warrantholder
hereby acknowledges and agrees that its exercise of this Warrant for Shares is
subject to the condition that the Warrantholder will have first received any
applicable Regulatory Approvals.

 

5

 

 

(e)       The Corporation and the Warrantholder intend for any exercise of this
Warrant pursuant to Section 3(b) or Section 3(c) to be treated, for U.S. federal
and applicable state income tax purposes, as an exchange by the Warrantholder of
this Warrant and, in the case of an exercise pursuant to Section 3(c), shares of
Series A for Shares in a transaction qualifying as a recapitalization within the
meaning of Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as amended
(and any similar or corresponding provision of applicable state tax law), and
the Corporation agrees to report consistently for all federal and state income
tax purposes.

 

4.       Investors Minimum Return. Upon a Change of Control or Liquidation
Event, the Investors shall have the right, but not the obligation, to elect to
receive from the Corporation, in exchange for all, but not less than all, shares
of Series A, shares of Series B, warrants issued pursuant to the Purchase
Agreement and shares of Common Stock issued upon exercise thereof that are then
held by the Investors, an additional cash payment necessary to achieve a minimum
internal rate of return of 25% as calculated using the Microsoft Excel XIRR
function. The calculation will take into account all cash inflows from and cash
outflows to the Investors, including the initial $50,000,000 cash investment by
the Investors, all cash-paid dividends to the Investors, any cash-paid
Liquidation Preference (as defined in the Series A Certificate) to the Investors
and all cash proceeds received by the Investors from the exercise of warrants
issued pursuant to the Purchase Agreement. No consideration or value will be
given to any shares of Series A, shares of Series B, warrants issued pursuant to
the Purchase Agreement, shares of Common Stock issued upon exercise thereof or
other securities of the Corporation that are held by the Investors based on a
mark-to-market value or other valuation methodology for purposes of the
foregoing calculation. The rights of the Investors set forth in this Section 4
are limited to the Investors and shall not be transferable to any other Person
upon a sale, transfer or other conveyance of this Warrant.

 

5.       Issuance of Shares; Authorization; Listing. Subject to compliance with
the transfer restrictions applicable to this Warrant and the Shares pursuant to
the provisions hereof and the Purchase Agreement, certificates for Shares issued
upon exercise of this Warrant shall be issued in such name or names as the
Warrantholder may designate and shall be delivered to such named Person or
Persons within a reasonable time, not to exceed ten Business Days after the date
on which this Warrant has been duly exercised and the aggregate Exercise Price
for the Shares thereby purchased has been duly delivered, in accordance with the
terms of this Warrant. The Corporation hereby represents and warrants that any
Shares issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will be duly and validly authorized and issued, fully
paid and nonassessable and free from all taxes, liens and charges (other than
liens or charges created by the Warrantholder, except as otherwise provided
herein, income and franchise taxes incurred in connection with the exercise of
the Warrant or taxes in respect of any transfer occurring contemporaneously
therewith). The Shares so issued shall be deemed to have been issued to the
Warrantholder as of the close of business on the date on which this Warrant and
payment of the aggregate Exercise Price are delivered to the Corporation in
accordance with the terms of this Warrant, notwithstanding that the stock
transfer books of the Corporation may then be closed or certificates
representing such Shares may not be actually delivered on such date. The
Corporation shall at all times reserve and keep available, out of its authorized
but unissued Common Stock, solely for the purpose of providing for the exercise
of this Warrant, the aggregate number of shares of Common Stock issuable upon
exercise of this Warrant. The Corporation shall (a) procure, at its sole
expense, the listing of the Shares issuable upon exercise of this Warrant,
subject to issuance or notice of issuance, on all principal stock exchanges on
which the Common Stock is then listed or traded and (b) maintain such listings
of such Shares at all times after issuance. The Corporation shall use reasonable
best efforts to ensure that the Shares may be issued without violation of any
applicable law or regulation or of any requirement of any securities exchange on
which the Shares are listed or traded. The Corporation and the Warrantholder
shall reasonably cooperate to take such other actions as are necessary to obtain
(i) any Regulatory Approvals applicable to Warrantholder’s exercise of its
rights hereunder, including with respect to the issuance of the Shares and (ii)
any regulatory approvals applicable to the Corporation as a result of the
issuance of the Shares.

 

6

 

 

6.       No Fractional Shares or Scrip. No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of this
Warrant. In lieu of any fractional Share to which the Warrantholder would
otherwise be entitled, the Warrantholder shall be entitled to receive a cash
payment equal to the Market Price on the last trading day preceding the date of
exercise less the Exercise Price for such fractional share; provided, however,
that the Corporation may, at its option, round up to the nearest whole share of
Common Stock in lieu of any cash payment.

 

7.       No Rights as Stockholders; Transfer Books. This Warrant does not
entitle the Warrantholder to any voting rights or other rights as a stockholder
of the Corporation prior to the date of exercise hereof. The Corporation shall
at no time close its transfer books against transfer of this Warrant in any
manner which interferes with the timely exercise of this Warrant.

 

8.       Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Corporation.

 

9.       Transfer/Assignment.

 

(a)       Subject to compliance with clauses (b) and (c) of this Section 9, this
Warrant and all rights hereunder are transferable, in whole or in part, upon the
books of the Corporation by the registered holder hereof in person or by duly
authorized attorney, and a new warrant shall be made and delivered by the
Corporation, of the same tenor and date as this Warrant but registered in the
name of one or more transferees, upon surrender of this Warrant, duly endorsed,
to the office or agency of the Corporation described in Section 3. All expenses
(other than stock transfer taxes) and other charges payable in connection with
the preparation, execution and delivery of the new warrants pursuant to this
Section 9 shall be paid by the Corporation.

 

(b)       Notwithstanding the foregoing, this Warrant and any rights hereunder,
and any Shares issued upon exercise of this Warrant, shall be subject to the
applicable restrictions as set forth in Section 4.3 of the Purchase Agreement.

 

(c)       If and for so long as required by the Purchase Agreement, this Warrant
Certificate shall contain a legend as set forth in Section 4.4 of the Purchase
Agreement.

 

7

 

 

(d)       The Warrant is issued as a unit with a number of shares of Series B
equal to the number of Shares purchasable hereby and may not be sold or
otherwise transferred except in connection with the corresponding number of such
shares of Series B.

 

10.       Exchange and Registry of Warrant. This Warrant is exchangeable, upon
the surrender hereof by the Warrantholder to the Corporation, for a new warrant
or warrants of like tenor and representing the right to purchase the same
aggregate number of Shares. The Corporation shall maintain a registry showing
the name and address of the Warrantholder as the registered holder of this
Warrant. This Warrant may be surrendered for exchange or exercise, in accordance
with its terms, at the office of the Corporation, and the Corporation shall be
entitled to rely in all respects, prior to written notice to the contrary, upon
such registry.

 

11.      Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Corporation of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Corporation, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Corporation shall make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and representing the right to purchase the same aggregate
number of Shares as provided for in such lost, stolen, destroyed or mutilated
Warrant.

 

12.      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

 

13.      Rule 144 Information. The Corporation shall use its reasonable best
efforts to timely file all reports and other documents required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
promulgated by the SEC thereunder (or, if the Corporation is not required to
file such reports, it shall, upon the request of any Warrantholder, make
publicly available such information as necessary to permit sales pursuant to
Rule 144 or Regulation S under the Securities Act), and it shall use reasonable
best efforts to take such further action as any Warrantholder may reasonably
request, in each case to the extent required from time to time to enable such
holder to, if permitted by the terms of this Warrant and the Purchase Agreement,
sell this Warrant without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 or Regulation S under the
Securities Act, as such rules may be amended from time to time, or (b) any
successor rule or regulation hereafter adopted by the SEC. Upon the written
request of any Warrantholder, the Corporation will deliver to such Warrantholder
a written statement that it has complied with such requirements.

 

14.      Adjustments and Other Rights. The Exercise Price and the number of
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows:

 

8

 

 

(a)       Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Corporation shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, then the number of Shares issuable upon exercise of this
Warrant at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date.

 

(b)       Reorganization, Consolidation, Merger and Other Changes. In case of
any capital reorganization or change in the Common Stock of the Corporation
(other than as a result of a subdivision, combination, or stock dividend
provided for in Section 14(a)), or consolidation or merger of the Corporation
with or into another entity, or the sale of all or substantially all of its
assets to another entity shall be effected in such a way that holders of Common
Stock shall be entitled to receive stock, securities or assets with respect to
or in exchange for such Common Stock, then, as a condition of such
reorganization, change, consolidation, merger or sale, lawful provision shall be
made, and duly executed documents evidencing the same from the Corporation or
its successor shall be delivered to the Warrantholder, so that the Warrantholder
shall have the right at any time prior to the expiration of this Warrant to
purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and other securities and
property receivable in connection with such reclassification, reorganization,
change, consolidation, merger or sale by a holder of the same number of shares
of Common Stock as were purchasable by the Warrantholder immediately prior to
such reclassification, reorganization, change, consolidation, merger or sale. In
any such case appropriate provisions shall be made with respect to the rights
and interest of the Warrantholder so that the provisions hereof shall thereafter
be applicable with respect to any shares of stock or other securities and
property deliverable upon exercise hereof, and appropriate adjustments shall be
made to the purchase price per share payable hereunder, provided the aggregate
purchase price shall remain the same.

 

(c)       Whenever the number of Shares into which this Warrant is exercisable
shall be adjusted as provided in this Section 14, the Corporation shall
forthwith file at the principal office of the Corporation a statement showing in
reasonable detail the facts requiring such adjustment and the number of Shares
into which this Warrant shall be exercisable after such adjustment, and the
Corporation shall also cause a copy of such statement to be sent to each
Warrantholder at the address appearing in the Corporation’s records. The
Corporation shall also issue to the Warrantholder a number of additional shares
of Series B so that, following such issuance, the number of shares of Series B
issued with respect to this Warrant shall equal the number of Shares then
purchasable hereby.

 

(d)       Issuance of Additional Shares. If at any time after the Issue Date the
Corporation issues or sells (i) any shares of Common Stock in exchange for
consideration in an amount per share less than the Exercise Price in effect
immediately prior to such issuance or sale or (ii) any other securities of the
Corporation in respect of which shares of Common Stock may be acquired (whether
by exercise, conversion, exchange or otherwise) in exchange for consideration in
an amount per share of Common Stock less than the Exercise Price in effect
immediately prior to such issuance or sale, in each case other than Permitted
Shares, then upon such issuance or sale, the Exercise Price shall be reduced to
a price computed using the following formula:

 

9

 

 

Exercise Price = (W + X)

       (Y + Z)

 

Where:       W =(i) the Exercise Price in effect immediately prior to the
issuance of such shares or securities multiplied by (ii) the Aggregate Cash
Investment;

 

X =(i) the gross transaction proceeds received by or on behalf of the
Corporation with respect to the subsequent issuance or sale (the “Subsequent
Gross Proceeds”) multiplied by (ii) the consideration per share at which each
such share of Common Stock is issued or issuable;

 

Y =the Aggregate Cash Investment; and

 

Z =the Subsequent Gross Proceeds.

 

15.      Governing Law. This Warrant will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each of the parties hereto
agrees (a) to submit to the non-exclusive personal jurisdiction of the State or
Federal courts in the Borough of Manhattan, The City of New York, (b) that
non-exclusive jurisdiction and venue shall lie in the State or Federal courts in
the State of New York, and (c) that notice may be served upon such party at the
address and in the manner set forth for such party in Section 3 hereof. To the
extent permitted by applicable law, each of the parties hereto hereby
unconditionally waives trial by jury in any legal action or proceeding relating
to the Transaction Documents or the transactions contemplated hereby or thereby.

 

16.      Binding Effect. This Warrant shall be binding upon any successors or
assigns of the Corporation.

 

17.      Amendments. This Warrant may be amended and the observance of any term
of this Warrant may be waived only with the written consent of the Corporation
and the Warrantholder.

 

18.      Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (b) on the second Business Day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

If to the Corporation, to:

 

Emerald Oil, Inc.

1600 Broadway, Suite 1360

Denver, Colorado

Attention: McAndrew Rudisill

Telephone: (303) 323-0008

 

10

 

 

Facsimile: (303) 323-0008

 

If to the Warrantholder, to:

 

c/o White Deer Energy L.P.

667 Madison Ave., 4th Floor

New York, New York 10065

Attention: Thomas J. Edelman

Telephone: (212) 371-1117

Facsimile: (212) 888-6877

 

and

 

c/o White Deer Energy L.P.

700 Louisiana, Suite 4770

Houston, Texas 77002

Attention: James E. Saxton

Telephone: (713) 581-6906

Facsimile: (713) 581-6901

 

19.      Entire Agreement. This Warrant and the Transaction Documents contain
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior and contemporaneous arrangements or undertakings
with respect thereto.

 

[Signature Page Follows.]

 

11

 

 

IN WITNESS WHEREOF, this Warrant has been executed by the Corporation as of the
date first herein above written.

 

  EMERALD OIL, INC.         By:       Name: McAndrew Rudisill     Title:
President           Attest:         By:       Name:     Title:

 

Signature Page to Warrant

 

 

 

 

[Form of Notice of Exercise]

 

Date: _________

 

TO:          Emerald Oil, Inc.

 

RE:          Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock:

 

¨          in cash

 

¨          by cashless exercise

 

¨          by offset to the undersigned’s Accrued Principal Amount

 

A new warrant evidencing the remaining shares of Common Stock covered by such
Warrant, but not yet subscribed for and purchased, if any, should be issued in
the name set forth below.

 

Number of Shares of Common Stock: ____________________

 

Aggregate Exercise Price: ___________________________

 

  Holder:               By:               Name:               Title:    

 

Form of Exercise Notice

  



 

 

 

Annex D – Form of Registration Rights Agreement

 

[See Attached.]

 

Annex D – Form of Registration Rights Agreement

 

 

 

 



Annex D to Securities Purchase Agreement

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [●], 2013, by and among Emerald Oil, Inc., a Montana corporation (together
with any successor entity thereto, the “Corporation”), WDE Emerald Holdings LLC,
a Delaware limited liability company (“WD Investor I”), and White Deer Energy FI
L.P., a Cayman Islands exempted limited partnership (together with WD Investor
I, the “Investors” and each, an “Investor”).

 

RECITALS

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated February 1, 2013,
between the Corporation and the Investors (the “Purchase Agreement”), the
Corporation agreed to issue and sell to the Investors and the Investors agreed
to purchase from the Corporation, 500,000 shares of Series A Perpetual Preferred
Stock (the “Series A Shares”), 5,114,633 shares of Series B Voting Preferred
Stock (the “Series B Shares”) and warrants (the “Warrants” and, together with
the Series A Shares and Series B Shares, the “Purchased Securities”) to purchase
5,114,633 shares of common stock, par value $0.001 per share, of the Corporation
(the “Common Stock”); and

 

WHEREAS, to induce the Investors to enter into the Purchase Agreement and to
consummate the transactions contemplated therein, the Corporation agreed to
provide the registration and other rights set forth in this Agreement for the
benefit of the Investors.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

1.           Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any specified Person, (a) any Person
beneficially owning ten percent (10%) or more of the outstanding voting
securities of such other Person, (b) any Person ten percent (10%) or more of
whose outstanding voting securities are beneficially owned by such other Person,
or (c) any Person directly or indirectly controlling, controlled by or under
common control with such other Person.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Business Day” means, with respect to any act to be performed hereunder, each
Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which
banking institutions in New York, New York or other applicable places where such
act is to occur are authorized or obligated by applicable law, regulation or
executive order to close.

 

 

 

  

“Closing Date” means [●], 2013, the date on which the transactions contemplated
by the Purchase Agreement are consummated.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning set forth in the preamble hereto.

 

“Corporation” has the meaning set forth in the preamble hereto.

 

“Controlling Person” has the meaning set forth in Section 6(a).

 

“Conversion Securities” has the meaning set forth in Section 8(e).

 

“Effectiveness Period” has the meaning set forth in Section 2(a)(i).

 

“End of Suspension Notice” has the meaning set forth in Section 5(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission pursuant thereto.

 

“Holder” means each Investor or assignee thereof in accordance with Section 8(d)
who is a record owner of any Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 6(c).

 

“Indemnifying Party” has the meaning set forth in Section 6(c).

“Investor” or “Investors” has the meaning set forth in the preamble hereto.

“Issuer Free Writing Prospectus” has the meaning set forth in Section 4(d).

 

“Liabilities” has the meaning set forth in Section 6(a).

 

“Liquidated Damages Amount” means, with respect to the shares of Common Stock
underlying the Warrants, an amount equal to one quarter of one percent (0.25%)
of the product of the exercise price per share of Common Stock underlying the
Warrants times the number of shares of Common Stock, or Common Stock underlying
the Warrants, held by such Holder per 30-day period for the first sixty (60)
days, with such payment amount increasing by an additional one quarter of one
percent (0.25%) of the product of the exercise price per share of Common Stock
underlying the Warrants times the number of shares of Common Stock, or Common
Stock underlying the Warrants, held by such Holder per 30-day period for each
subsequent sixty (60) days, up to a maximum of one percent (1.00%) of the
product of the exercise price per share of Common Stock underlying the Warrants
times the number of shares of Common Stock, or Common Stock underlying the
Warrants, held by such Holder per 30-day period. The Liquidated Damages Amount
for any period of less than thirty (30) days shall be prorated by multiplying
the Liquidated Damages Amount to be paid in a full 30-day period by a fraction,
the numerator of which is the number of days for which such liquidated damages
are owed, and the denominator of which is 30. The value per share of Common
Stock as of the Closing Date is subject to appropriate adjustments for any
subdivision or combination of Common Stock after the date thereof.

 

2

 

  

“Notice” has the meaning set forth in Section 2(a)(i).

 

“Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, government or agency or political
subdivision thereof, or any other legal entity.

 

“Piggyback Registration Statement” has the meaning set forth in Section 2(c).

 

“Proceeding” means an action, claim, suit or proceeding (including without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or, to the knowledge of the Person subject thereto,
threatened.

 

“Prospectus” means the prospectus included in any Registration Statement,
including any preliminary prospectus, and all other amendments and supplements
to any such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.

 

“Purchase Agreement” has the meaning set forth in the preamble hereto.

 

“Purchaser Indemnitee” has the meaning set forth in Section 6(a).

 

“Registrable Securities” means the shares of Common Stock that may be issued to
the Investors upon exercise of the Warrants (including any PIK Warrants (as
defined in the Purchase Agreement) issued pursuant to Section 1.4 thereof), and
any securities issued in respect of such Registrable Securities by reason of or
in connection with any dividend, distribution, split, purchase in any rights
offering or in connection with any exchange for or replacement of such
Registrable Securities or any combination of securities, recapitalization,
merger or consolidation, or any other equity securities issued pursuant to any
other pro rata distribution with respect to the Registrable Securities until,
with respect to such Registrable Security, the earliest to occur of (a) the date
on which it has been first registered effectively pursuant to the Securities Act
and disposed of in accordance with the Registration Statement relating to it,
(b) the date on which either it is distributed to the public pursuant to Rule
144 (or any similar provision then in effect) or, in the opinion of counsel to
the Corporation, is eligible for sale pursuant to Rule 144 in a single sale
without any limitation as to volume, manner of sale or current public
information with respect to the Corporation, (c) the date on which the Holder of
such Registrable Securities no longer beneficially owns at least one percent
(1%) of the total number of shares of Common Stock outstanding (or Warrants
exercisable for such number of shares of Common Stock) or (d) the date on which
such Registrable Security is redeemed by the Corporation.

 

3

 

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance by the Corporation with this Agreement, including, without
limitation, (a) all Commission, securities exchange, listing, inclusion and
filing fees, (b) all fees and expenses incurred in connection with compliance
with international, federal or state securities or blue sky laws (including,
without limitation, any registration, listing and filing fees and reasonable
fees and disbursements of counsel in connection with blue sky qualification of
any of the Registrable Securities and the preparation of a blue sky memorandum),
(c) all expenses in preparing or assisting in preparing, word processing,
duplicating, printing, delivering and distributing any Registration Statement,
any Prospectus, any amendments or supplements thereto, any underwriting
agreements, securities sales agreements, certificates and any other documents
relating to the performance under and compliance with this Agreement, (d) all
fees and expenses incurred in connection with the listing or inclusion of any of
the Registrable Securities on any securities exchange or inter-dealer quotation
system pursuant to Section 4(a)(xi) of this Agreement, (e) the fees and
disbursements of counsel for the Corporation and of the independent public
accountants of the Corporation (including, without limitation, the expenses of
any special audit and “comfort” letters required by or incident to such
performance), and (f) all “road show” expenses; provided, however, that
Registration Expenses shall exclude brokers’ or underwriters’ discounts and
commissions, if any, fees and expenses of counsel for the Holders, and all
transfer taxes relating to the sale or disposition of Registrable Securities by
a Holder.

 

“Registration Statement” means any registration statement of the Corporation
that covers the resale of Registrable Securities pursuant to the provisions of
this Agreement, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement.

 

“Resale Registration Statement” has the meaning set forth in Section 2(a)(i).

 

“Rule 144” means Rule 144, and any of its referenced paragraphs, promulgated by
the Commission pursuant to the Securities Act, as such rule may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission as a replacement thereto having substantially the same effect as such
rule.

 

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 

“Rule 457” means Rule 457 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 

4

 

  

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

“Suspension Event” has the meaning set forth in Section 5(b).

 

“Suspension Notice” has the meaning set forth in Section 5(b).

 

“Underwritten Offering” means a sale of securities of the Corporation to an
underwriter or underwriters for reoffering to the public.

 

“WD Investor I” has the meaning set forth in the preamble hereto.

 

“WKSI” has the meaning set forth in Section 2(b)(iii).

 

2.          Registration Rights.

 

(a)          Mandatory Resale Registration.

 

(i)          At any time on or after the date that is ninety (90) days after the
Closing Date, upon the written request (a “Notice”) of any Holder or Holders
holding individually or collectively at least a majority of the then outstanding
Registrable Securities, the Corporation shall file under the Securities Act,
within thirty (30) days after receiving such Notice, a registration statement on
an appropriate form providing for the resale of any Registrable Securities
pursuant to Rule 415 from time to time by the Holders (a “Resale Registration
Statement”). The Company shall use its commercially reasonable efforts to cause
such Resale Registration Statement to be declared effective by the Commission
within one hundred twenty (120) days after the filing thereof; provided that
sales pursuant to the Resale Registration Statement shall be subject to the
restrictions in Section 2(d)(iv) to the extent applicable. Any Resale
Registration Statement shall provide for the resale from time to time, and
pursuant to any method or combination of methods legally available by the
Holders of any and all Registrable Securities. Subject to the other provisions
of this Agreement, the Corporation shall cause the Resale Registration Statement
filed pursuant to this Section 2(a)(i) to be continuously effective,
supplemented and amended to the extent necessary to ensure that it is available
for the resale of all Registrable Securities by the Holders and that it conforms
in all material respects to the requirements of the Securities Act during the
entire period beginning on the date the Resale Registration Statement is first
declared effective under the Securities Act and ending on the date on which all
Registrable Securities have ceased to be Registrable Securities (the
“Effectiveness Period”).

 

(ii)         Amendment on Form S-3 to Registration Statement on Form S-1. If the
Resale Registration Statement filed pursuant to Section 2(a)(i) is on Form S-1,
then the Corporation may, at any time it is eligible to do so, file a
post-effective amendment on Form S-3 to the Resale Registration Statement on
Form S-1 for the resale of any then existing Registrable Securities or in any
such other manner as is preferred or permitted by the Commission to convert the
Resale Registration Statement on Form S-1 to a Resale Registration Statement on
Form S-3. Upon the effectiveness of the Resale Registration Statement on Form
S-3, all references to the Resale Registration Statement in this Agreement shall
then automatically be deemed to be a reference to the Resale Registration
Statement on Form S-3.

 

5

 

  

(b)          Delay in Filing or Effectiveness of Resale Registration Statement.

 

(i)          If the Company fails to file the Resale Registration Statement with
the Commission within the period specified in Section 2(a)(i), then each Holder
will be entitled to a payment, as liquidated damages and not a penalty, of the
Liquidated Damages Amount, but only with respect to shares of Common Stock or
Common Stock underlying the Warrants then held by such Holder and not included
in an effective Registration Statement, for a period beginning on the day after
the deadline for filing the Resale Registration Statement and lasting until such
time as the Resale Registration Statement is filed.

 

(ii)         If the Resale Registration Statement does not become or is not
declared effective within the period specified in Section 2(a)(i), then each
Holder will be entitled to a payment, as liquidated damages and not a penalty,
of the Liquidated Damages Amount, but only with respect to shares of Common
Stock or Common Stock underlying the Warrants then held by such Holder and not
included in an effective Registration Statement, for the period beginning on the
day after such deadline for effectiveness of the Resale Registration Statement
and lasting until such time as the Resale Registration Statement is declared
effective.

 

(iii)        The aggregate Liquidated Damages Amount payable to each Holder
shall be paid to each Holder in immediately available funds within ten (10)
Business Days after the end of each applicable 30-day period. Any payments
pursuant to this Section 2(b) shall constitute the Holders’ exclusive remedy for
such events; provided, however, that if the Corporation certifies that it is
unable to pay aggregate Liquidated Damages Amount in cash or immediately
available funds because such payment would result in a breach under any of the
Corporation’s credit facilities or other indebtedness filed as exhibits to the
Corporation’s reports filed under the Securities Act or the Exchange Act, then
the Corporation may pay the aggregate Liquidated Damages Amount in kind in the
form of the issuance of additional shares of Common Stock. Upon any issuance of
shares of Common Stock as liquidated damages, the Corporation shall promptly
prepare and file an amendment to the Resale Registration Statement prior to its
effectiveness to include such shares of Common Stock issued as liquidated
damages as additional Registrable Securities. If shares of Common Stock are
issued as liquidated damages after the Resale Registration Statement has been
declared effective, the Corporation shall have no obligation to prepare and file
a post-effective amendment to the Resale Registration Statement to include such
shares nor shall the Corporation be obligated in any way to file a new
registration statement for such shares; however if the Corporation is a
well-known seasoned issuer (as defined in the rules and regulations of the
Commission) (“WKSI”), the Corporation shall be obligated to provide the Holder
notice and offer to include such shares in any Piggyback Registration Statement.
All shares of Common Stock issued as Liquidated Damages Amounts shall be
considered in the calculation of any subsequent Liquidated Damages Amounts. The
determination of the number of shares of Common Stock to be issued as the
aggregate Liquidated Damages Amount shall be equal to the aggregate Liquidated
Damages Amount divided by the average of the closing sale price per share for
the Common Stock (or if the Common Stock is not listed or traded on a national
securities exchange, the average of the last reported bid and ask prices per
share) for each of the ten (10) consecutive trading days ending on the trading
day immediately preceding such date of determination.

 

6

 

  

(c)          Public Offering.

 

(i)          If the Corporation proposes to file:

 

(A)         a registration statement on Form S-1, or such other form under the
Securities Act, providing for the public offering of Common Stock, for its own
account or for the account of a selling stockholder, for sale to the public in
an Underwritten Offering, excluding the Resale Registration Statement, a
registration statement on Form S-4 or Form S-8 promulgated under the Securities
Act (or any successor forms thereto), a registration statement for the sale of
Common Stock issued upon conversion of debt securities or any other form not
available for registering the Registrable Securities for sale to the public; or

 

(B)         a prospectus supplement to an effective shelf Registration
Statement, so long as the Corporation is a WKSI at such time or, whether or not
the Corporation is a WKSI, so long as the Registrable Securities were previously
included in the underlying shelf Registration Statement or are included on an
effective Resale Registration Statement;

 

then, in each case with respect to an Underwritten Offering of Common Stock, the
Corporation will notify each Holder of the proposed filing and afford each
Holder an opportunity to include in such Registration Statement (the “Piggyback
Registration Statement”) all or any part of the shares of Common Stock that
constitute Registrable Securities then held by such Holder that may properly be
offered on such Piggyback Registration Statement. Each Holder desiring to
include in the Piggyback Registration Statement all or part of such shares of
Common Stock held by such Holder that may be included in the Piggyback
Registration Statement shall, within ten (10) days after receipt of the
above-described notice from the Corporation in the case of a filing of a
Registration Statement and within two (2) Business Days after the day of receipt
of the above-described notice from the Corporation in the case of a filing of a
prospectus supplement to an effective shelf Piggyback Registration Statement
with respect to an Underwritten Offering, so notify the Corporation in writing,
and in such notice shall inform the Corporation of the number of shares of
Common Stock such Holder wishes to include in the Piggyback Registration
Statement and provide the Corporation with such information with respect to such
Holder as shall be reasonably necessary in order to assure compliance with
federal and applicable state securities laws. Any election by any Holder to
include any shares of Common Stock that constitute Registrable Securities in the
Piggyback Registration Statement will not affect the inclusion of such
Registrable Securities in the Resale Registration Statement until such
Registrable Securities have been sold under the Piggyback Registration
Statement.

 

7

 

  

(ii)         Right to Terminate Registration. The Corporation shall have the
right, in its sole discretion, to terminate or withdraw the Piggyback
Registration Statement initiated by it referred to in this Section 2(c) prior to
the effectiveness of such registration (or pricing in the event of an
Underwritten Offering pursuant to an effective shelf Registration Statement)
whether or not any Holder has elected to include Registrable Securities in such
registration.

 

(iii)        Resale Registration not Impacted by Piggyback Registration
Statement. The Corporation’s obligation to file the Resale Registration
Statement pursuant to Section 2(a)(i) shall not be affected by the filing or
effectiveness of the Piggyback Registration Statement.

 

(d)          Underwriting.

 

(i)          Resale Registration. In the event that one or more Holders elect to
dispose of shares of Common Stock that constitute Registrable Securities under
the Resale Registration Statement pursuant to an Underwritten Offering and such
Holders reasonably anticipate gross proceeds from such Underwritten Offering of
at least $20,000,000, in the aggregate, the Corporation shall take all such
reasonable actions as are requested by the managing underwriter in order to
expedite and facilitate the registration and disposition of such shares of
Common Stock, including the Corporation causing appropriate officers of the
Corporation or its Affiliates to participate in a targeted “road show” or
similar limited marketing effort being conducted by such managing underwriter
with respect to such Underwritten Offering; provided that the Corporation shall
not be required to cause appropriate officers of the Corporation or its
Affiliates to participate in a “road show” or similar marketing effort being
conducted by such managing underwriter with respect to such Underwritten
Offering unless such Holders reasonably anticipate gross proceeds from such
Underwritten Offering of at least $30,000,000; and provided, further, that the
Corporation shall not be required to cause appropriate officers of the
Corporation or its Affiliates to participate in a “road show” with respect to
Underwritten Offerings under Resale Registration Statements more than once in
any six-month period.

 

(ii)         Piggyback Registration. If the Registration Statement (or
prospectus supplement with respect to an Underwritten Offering pursuant to an
effective shelf Registration Statement) under which the Corporation gives notice
under Section 2(b) is for an Underwritten Offering, then the Corporation shall
so advise the Holders of shares of Common Stock that constitute Registrable
Securities. Notwithstanding any other provision of this Agreement, if the
managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation on the number of securities to be included, then the
managing underwriter(s) may exclude securities (including such shares of Common
Stock) from the Piggyback Registration Statement and Underwritten Offering, and
any securities included in such Piggyback Registration Statement and
Underwritten Offering shall be allocated first, to the Corporation, and second,
to each of the Holders requesting inclusion of their eligible shares of Common
Stock in such Piggyback Registration Statement and other holders of securities
of the Corporation (on a pro rata basis based on the total number of shares of
Common Stock then held by each such Holder of Common Stock who is requesting
inclusion).

 

8

 

  

(iii)        General Procedures. Any Holder’s right to include its shares of
Common Stock that constitute Registrable Securities in a Resale Registration
Statement pursuant to Section 2(a)(i) or a Piggyback Registration Statement
pursuant to Section 2(b) shall be conditioned upon such Holder’s participation
in such underwriting and the inclusion of such Holder’s eligible shares of
Common Stock in the underwriting to the extent provided herein. All Holders
proposing to distribute their eligible shares of Common Stock through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriter(s) selected for such underwriting and complete and
execute any questionnaires, powers of attorney, indemnities, securities escrow
agreements and other documents reasonably required under the terms of such
underwriting, and furnish to the Corporation such information as the Corporation
may reasonably request in writing for inclusion in the Piggyback Registration
Statement or Resale Registration Statement, as the case may be; provided,
however, that no Holder shall be required to make any representations or
warranties to or agreements with the Corporation or the underwriters other than
representations, warranties or agreements regarding such Holder, its holdings
and such Holder’s intended method of distribution and any other representation
required by law.

 

(iv)         Market Stand-Off. Regardless of whether a Holder elects to include
shares of Common Stock that constitute Registrable Securities in an Underwritten
Offering, each Holder of Registrable Securities hereby agrees that it shall not,
to the extent requested by the Corporation or an underwriter of securities of
the Corporation, directly or indirectly sell, offer to sell (including without
limitation any short sale or hedging or similar transaction with the same
economic effect as a sale), grant any option or otherwise transfer or dispose of
any Registrable Securities or other securities of the Corporation or any
securities convertible into or exchangeable or exercisable for Common Stock of
the Corporation then owned by such Holder (other than to donees, partners or
members of the Holder who agree to be similarly bound) for a period not to
exceed ninety (90) days following the effective date of a registration statement
for an Underwritten Offering or the date of a prospectus supplement filed with
the Commission with respect to the pricing of an Underwritten Offering, other
than the sale or distribution of shares of Common Stock that constitute
Registrable Securities in such Underwritten Offering; provided, however, that:

 

(A)         such period shall in no event be greater than that which applies to
executive officers and directors of the Corporation;

 

(B)         the Holders shall be allowed any concession or proportionate release
allowed to any of the Corporation’s officers or directors that entered into
similar agreements (with such proportion being determined by dividing the number
of shares of Common Stock being released with respect to such officer or
director by the total number of issued and outstanding shares of Common Stock
held by such officer or director); and

 

9

 

  

(C)         this Section 2(d)(iv) shall not apply to Underwritten Offerings
solely for the account of another selling stockholder (other than a Holder) or
in the event the Corporation is not selling at least $20,000,000 worth of Common
Stock.

 

In order to enforce the foregoing covenant, the Corporation shall have the right
to impose stop transfer instructions with respect to the Registrable Securities
and such other securities of each Holder (and the securities of every other
Person subject to the foregoing restriction) until the end of such period, and
each Holder agrees, upon request by the managing underwriter of securities of
the Company, to enter into a written lock-up or similar agreement with the
managing underwriter of securities of the Corporation for a period not to exceed
ninety (90) days following the effective date of a registration statement for an
Underwritten Offering or the date of a prospectus supplement filed with the
Commission with respect to the pricing of an Underwritten Offering, other than
the sale or distribution of shares of Common Stock that constitute Registrable
Securities in such Underwritten Offering.

 

(v)          Withdrawal. If any Holder disapproves of the terms of an
Underwritten Offering, such Holder may elect to withdraw therefrom by written
notice to the Corporation and the managing underwriter delivered (A) prior to
the commencement of any marketing efforts for the Underwritten Offering or (B)
at any time up to and including the time of pricing of the Underwritten Offering
if the price to the public at which the Registrable Securities are proposed to
be sold is less than ninety-five percent (95%) of the average of the closing
sale price per share for the Common Stock (or if the Common Stock is not listed
or traded on a national securities exchange, the average of the last reported
bid and ask prices per share) for each of the ten (10) consecutive trading days
ending on the trading day immediately preceding the fourth trading day prior to
commencement of the marketing efforts for the Underwritten Offering.

 

The Holder may agree to waive this right to withdraw with the Corporation, the
underwriters or any custodial agent in any custody agreement and/or power of
attorney executed by such Holder in connection with the underwriting. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
excluded and withdrawn from such Registration Statement. No such withdrawal
shall affect the Corporation’s obligation to pay all Registration Expenses, as
described in Section 2(e) below.

 

(vi)         Selection of Underwriter. In connection with any Underwritten
Offering under Section 2(c)(i), the Board of Directors of the Corporation shall
have the sole right to select the managing underwriter(s) for each Underwritten
Offering, which shall all be nationally recognized firms. Notwithstanding the
above, if White Deer Energy L.P. or any of its Affiliates is the Holder and is
selling shares of Common Stock in such Underwritten Offering for its own account
and such shares constitute sixty-six and two-thirds percent (66⅔%) of the shares
sold in such Underwritten Offering, and so long as White Deer Energy L.P. or any
of its Affiliates has a board designee on the Board of Directors pursuant to
Section 4.9 of the Purchase Agreement, then the Investor Director (as defined in
the Purchase Agreement) shall have the right to select the managing
underwriter(s) in their sole discretion.

 

10

 

 

 

(e)          Expenses. The Corporation shall pay all Registration Expenses in
connection with the registration of the Registrable Securities pursuant to this
Agreement. Each Holder participating in a registration pursuant to this Section
2 shall pay all transfer taxes payable by such Holder and bear such Holder’s
proportionate share (based on the total number of Registrable Securities sold in
such registration) of all discounts and commissions payable to underwriters or
brokers in connection with a registration of Registrable Securities pursuant to
this Agreement.

 

3.           Rule 144 Reporting.

 

With a view to making available the benefits of certain rules and regulations of
the Commission that may at any time permit the sale of the Registrable
Securities to the public without registration, the Corporation agrees to:

 

(a)          use commercially reasonable efforts to make and keep available
adequate current public information, as those terms are understood and defined
in Rule 144, at all times after the Closing Date;

 

(b)          use commercially reasonable efforts to file with the Commission in
a timely manner all reports and other documents required to be filed by the
Corporation under the Securities Act and the Exchange Act (at any time that it
is subject to such reporting requirements); and

 

(c)          so long as a Holder owns any Registrable Securities, to furnish to
the Holder promptly upon request (i) a written statement by the Corporation as
to its compliance with the reporting requirements of Rule 144 (at any time
ninety (90) days after the Closing Date) and of the Securities Act and the
Exchange Act, and (ii) such other reports and documents of the Corporation as a
Holder may reasonably request and that are not otherwise publicly filed with the
Commission or available on the Corporation’s website in availing itself of any
rule or regulation of the Commission allowing a Holder to sell any such
Registrable Securities without registration.

 

4.           Registration Procedures.

 

(a)          In connection with the obligations of the Corporation with respect
to any registration pursuant to this Agreement, (x) the Corporation shall use
its commercially reasonable efforts to effect or cause to be effected the
registration of the Registrable Securities under the Securities Act to permit
the sale of such Registrable Securities by the Holder or Holders in accordance
with the Holder’s or Holders’ intended method or methods of distribution, and
(y) the Corporation shall:

 

(i)          Prepare and file with the Commission a Registration Statement and
use its commercially reasonable efforts to cause such Registration Statement to
become effective as soon as practicable after filing and to remain effective,
subject to Section 2(b)(ii) and Section 5, until there are no Registrable
Securities outstanding;

 

11

 

 

(ii)         subject to Section 4(a)(vii) and Section 5, (A) prepare and file
with the Commission such amendments and post-effective amendments to each such
Registration Statement as may be necessary to keep such Registration Statement
effective for the period described in Section 4(a)(i), (B) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 or any similar rule that may
be adopted under the Securities Act, and (C) amend or supplement each such
Registration Statement to include the Corporation’s quarterly and annual
financial information and other material developments (until the Corporation is
eligible to incorporate such information by reference into the Registration
Statement), during which time sales of the Registrable Securities under the
Registration Statement will be suspended until such amendment or supplement is
filed and, in the case of an amendment, is effective;

 

(iii)        furnish to the Holders, without charge, as many copies of each
Prospectus, including each preliminary Prospectus, if any, and any amendment or
supplement thereto and such other documents as such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Securities;

 

(iv)         use its commercially reasonable efforts to register or qualify, or
obtain exemption from registration or qualification for, all Registrable
Securities by the time the applicable Registration Statement is declared
effective by the Commission under all applicable state securities or blue sky
laws of such jurisdictions in the United States as any Holder of Registrable
Securities covered by a Registration Statement shall reasonably request in
writing, keep each such registration or qualification or exemption effective
during the period such Registration Statement is required to be kept effective
pursuant to Section 4(a)(i) and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Holder; provided, however, that the Corporation shall not be required to
(A) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Section 4(a)(iv) and except as may be required by the
Securities Act, (B) subject itself to taxation in any such jurisdiction, or (C)
submit to the general service of process in any such jurisdiction;

 

(v)          notify each Holder promptly and, if requested by any Holder,
confirm such advice in writing (A) when a Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective, (B) of the issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (C) of any
request by the Commission or any other federal, state or foreign governmental
authority for amendments or supplements to a Registration Statement or related
Prospectus or for additional information, and (D) of the happening of any event
during the period a Registration Statement is effective as a result of which
such Registration Statement or the related Prospectus or any document
incorporated by reference therein contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading (which notice may be in
the form of a Suspension Notice under Section 5(b));

 

12

 

  

(vi)         except as provided in Section 5, use commercially reasonable
efforts to obtain the withdrawal of any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as promptly as reasonably practicable;

 

(vii)        except as provided in Section 5, upon the occurrence of any event
contemplated by Section 4(a)(v)(D), use its commercially reasonable efforts to
promptly prepare a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

(viii)      in the case of an Underwritten Offering, use its commercially
reasonable efforts to furnish to the underwriters a signed counterpart,
addressed to the underwriters, of (A) an opinion of counsel for the Corporation,
dated the date of each closing under the underwriting agreement, in customary
form and reasonably satisfactory to the underwriters, and (B) a “comfort”
letter, dated the date of the final prospectus supplement for such offering or,
if there is no prospectus supplement, the effective date of such Registration
Statement and the date of each closing under the underwriting agreement, signed
by the independent registered public accounting firm that has certified the
Corporation’s financial statements included in such Registration Statement,
covering substantially the same matters with respect to such Registration
Statement (and the Prospectus included therein) and with respect to events
subsequent to the date of such financial statements, as are customarily covered
in accountants’ letters delivered to underwriters in underwritten public
offerings of securities and such other financial matters as the underwriters may
reasonably request;

 

(ix)         in the case of an Underwritten Offering, enter into an underwriting
agreement in customary form with the underwriters and take all other action
required thereunder in order to expedite or facilitate the distribution of the
Registrable Securities included in such Registration Statement and make
representations and warranties to the underwriters in such form and scope as are
customarily made by issuers to underwriters in such underwritten offerings and
confirm the same to the extent customary if and when requested;

 

13

 

 

(x)          make available for inspection by representatives of the Holders and
the representative of any underwriters participating in any disposition pursuant
to a Registration Statement and any special counsel or accountants retained by
such Holders or underwriters, all financial and other records, pertinent
corporate documents and properties of the Corporation and cause the respective
officers, directors and employees of the Corporation to supply all information
reasonably requested by any such representatives, the representative of the
underwriters, counsel thereto or accountants in connection with a Registration
Statement; provided, however, that such records, documents or information that
the Corporation determines, in good faith, to be confidential and notifies such
representatives, representative of the underwriters, counsel thereto or
accountants are confidential shall not be disclosed by the representatives,
representative of the underwriters, counsel thereto or accountants unless (A)
the disclosure of such records, documents or information is necessary to avoid
or correct a misstatement or omission in a Registration Statement or Prospectus,
(B) the release of such records, documents or information is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction, or (C) such
records, documents or information have been generally made available to the
public;

 

(xi)         if the Corporation is then publicly listed or traded, use its
commercially reasonable efforts to list or include shares of Common Stock that
constitute Registrable Securities on the primary national securities exchange or
inter-dealer quotation system on which similar securities issued by the
Corporation are then listed or traded, or if the Corporation is not then
publicly listed but the Corporation meets the criteria for listing on such
exchange or market, use its commercially reasonable efforts to list or include
the Common Stock on the New York Stock Exchange, the Nasdaq Global Market, the
Nasdaq Global Select Market or the NYSE MKT (as soon as practicable), as
selected by the Corporation, including seeking to cure in its listing or
inclusion application any deficiencies cited by the exchange or market, and
thereafter maintain the listing on such exchange;

 

(xii)        prepare and file all documents and reports required by the Exchange
Act and, to the extent the Corporation’s obligation to file such reports
pursuant to Section 15(d) of the Exchange Act expires prior to the expiration of
the effectiveness period of the Registration Statement as required by Section
4(a)(i), the Corporation shall voluntarily file such reports pursuant to Section
15(d) of the Exchange Act through the effectiveness period required by Section
4(a)(i);

 

(xiii)      provide a CUSIP number for all Registrable Securities, not later
than the effective date of the Registration Statement;

 

(xiv)      (A) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and (B) make generally
available to its securityholders, as soon as reasonably practicable, earnings
statements covering at least twelve (12) months that satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 (or any similar rule
promulgated under the Securities Act) thereunder;

 

(xv)       provide and cause to be maintained a registrar and transfer agent for
all Registrable Securities; and

 

(xvi)      in connection with any sale or transfer of the Registrable Securities
(whether or not pursuant to a Registration Statement) that will result in the
securities being delivered no longer being Registrable Securities, cooperate
with the Holders and the representative of the underwriters, if any, to
facilitate the timely preparation and delivery of any certificates representing
the Registrable Securities to be sold and to enable such Registrable Securities
to be in such denominations and registered in such names as the representative
of the underwriters, if any, or the Holders may request at least two (2)
Business Days prior to any sale of the Registrable Securities; provided that
such Holder shall have provided the Corporation with any documents that are
reasonably requested by the Corporation.

 

14

 

  

(b)          The Corporation may require, and it shall be a condition precedent
to the obligations of the Corporation to take any action pursuant to Section 2,
with respect to the Registrable Securities of any selling Holder, that each
selling Holder furnish to the Corporation such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of such
securities as shall be required to effect the registration of its Registrable
Securities. In addition, if requested by the Corporation or the representative
of the underwriters of securities of the Corporation, each Holder shall provide,
within ten (10) days of such request, such information as may be required by the
Corporation or such representative in connection with the completion of any
public offering of the Corporation’s securities pursuant to a Registration
Statement filed under the Securities Act. Each Holder further agrees to furnish
promptly to the Corporation in writing all information required from time to
time to make the information previously furnished by such Holder not misleading.
No Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of this
Agreement.

 

(c)          Each Holder agrees that, upon receipt of any notice from the
Corporation of the happening of any event of the kind described in Sections
4(a)(v)(C) or 4(a)(v)(D), such Holder will immediately discontinue disposition
of Registrable Securities pursuant to a Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus. If so
directed by the Corporation, such Holder will deliver to the Corporation (at the
expense of the Corporation) all copies in its possession, other than permanent
file copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

(d)          The Corporation agrees that, unless it obtains the prior consent of
Holders of a majority of the Registrable Securities that are registered under a
Registration Statement at such time or the consent of the managing underwriter
in connection with any Underwritten Offering of shares of Common Stock that
constitute Registrable Securities, it will not make any offer relating to the
Common Stock that would constitute an “issuer free writing prospectus,” as
defined in Rule 433, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405 (an “Issuer Free Writing Prospectus”),
required to be filed with the Commission. Each Holder represents and agrees
that, unless it obtains the prior consent of the Corporation and any such
underwriter, it will not make any offer relating to the Registrable Securities
that would constitute an Issuer Free Writing Prospectus.

 

15

 

 

5.           Black-Out Period.

 

(a)          Anything in this Agreement to the contrary notwithstanding, subject
to the provisions of this Section 5, following the effectiveness of a
Registration Statement, the Corporation may direct the Holders in accordance
with Section 5(b) to suspend sales of the Registrable Securities pursuant to a
Registration Statement for such times as the Corporation reasonably may
determine is necessary and advisable (but for no more than an aggregate of one
hundred (120) days in any rolling 12-month period commencing on the Closing Date
(provided that no more than sixty (60) days of such one hundred twenty (120)
days may be as a result of the following events (after excluding the days
between the filing of any post-effective amendment to a registration statement
with the Commission as a result of such events through the day such
post-effective amendment is declared effective)) or for more than sixty (60)
days in any rolling 90-day period as a result of such events (after excluding
the days between the filing of any post-effective amendment to a registration
statement with the Commission as a result of such events through the day such
post-effective amendment is declared effective), if any of the following events
shall occur: (i) a majority of the members of the Board of Directors of the
Corporation shall have determined in good faith that (A) the offer or sale of
any Registrable Securities would materially impede, delay or interfere with any
proposed acquisition, merger, tender offer, business combination, corporate
reorganization, consolidation or other significant transaction involving the
Corporation, (B) upon the advice of counsel, the sale of Registrable Securities
pursuant to the Registration Statement would require disclosure of material
non-public information not otherwise required to be disclosed under applicable
law, and (C) either (1) the Corporation has a bona fide business purpose for
preserving the confidentiality of such transaction, (2) disclosure would have a
material adverse effect on the Corporation or the Corporation’s ability to
consummate such transaction, or (3) the proposed transaction renders the
Corporation unable to comply with Commission requirements; (ii) a majority of
the members of the Board of Directors of the Corporation shall have determined
in good faith that (A) the Prospectus included in the Registration Statement
contains a material misstatement or omission as a result of an event that has
occurred subsequent to the date of such Prospectus and is continuing; and (B)
the disclosure of this material non-public information would be detrimental to
the Corporation; (iii) a majority of the members of the Board of Directors of
the Corporation shall have determined in good faith, upon the advice of counsel,
that it is required by law, rule or regulation to supplement the Registration
Statement or file a post-effective amendment to the Registration Statement in
order to incorporate information into the Registration Statement for the purpose
of (A) including in the Registration Statement any Prospectus required under
Section 10(a)(3) of the Securities Act, (B) reflecting in the Prospectus
included in the Registration Statement any facts or events arising after the
effective date of the Registration Statement (or of the most-recent
post-effective amendment) that, individually or in the aggregate, represents a
fundamental change in the information set forth therein, or (C) including in the
Prospectus included in the Registration Statement any material information with
respect to the plan of distribution not disclosed in the Registration Statement
or any material change to such information; or (iv) a majority of the members of
the Board of Directors of the Corporation shall have determined to convert the
Resale Registration Statement on Form S-1 to a Resale Registration Statement on
Form S-3. In addition, the Corporation may direct the Holders in accordance with
Section 5(b) to suspend sales of the Registrable Securities pursuant to a
Registration Statement from time to time under Section 4(a)(ii) and Section
4(c). Upon the occurrence of any such suspension under clauses (iii) or (iv),
the Corporation shall use its commercially reasonable efforts to cause the
Registration Statement to become effective or to promptly amend or supplement
the Registration Statement on a post-effective basis or to take such action as
is necessary to make resumed use of the Registration Statement compatible with
the Corporation’s best interests, as applicable, so as to permit the Holders to
resume sales of the Registrable Securities as soon as reasonably practicable.

 

16

 

  

(b)          In the case of an event that causes the Corporation to suspend the
use of a Registration Statement (a “Suspension Event”), the Corporation shall
give written notice (a “Suspension Notice”) to the Holders to suspend sales of
the Registrable Securities. The Holders shall not effect any sales of the
Registrable Securities pursuant to such Registration Statement (or such filings)
at any time after they have received a Suspension Notice from the Corporation
and prior to receipt of an End of Suspension Notice (as defined below). If so
directed by the Corporation, each Holder will deliver to the Corporation (at the
expense of the Corporation) all copies other than permanent file copies then in
such Holder’s possession of the Prospectus covering the Registrable Securities
at the time of receipt of the Suspension Notice. The Holders may recommence
effecting sales of the Registrable Securities pursuant to the Registration
Statement (or such filings) following further notice to such effect (an “End of
Suspension Notice”) from the Corporation, which End of Suspension Notice shall
be given by the Corporation to the Holders in the manner described above
promptly following the conclusion of any Suspension Event and its effect. The
Corporation shall not be required to specify in the written notice to the
Holders the nature of the event giving rise to the suspension period. Holders
hereby agree to hold in confidence any communications in response to a notice
of, or the existence of any fact or any event giving rise to the suspension
period.

 

(c)          Notwithstanding any provision herein to the contrary, if the
Corporation shall give a Suspension Notice pursuant to this Section 5, the
Corporation agrees that it shall extend the period of time during which the
applicable Registration Statement shall be maintained effective pursuant to this
Agreement by the number of days during the period from the date of receipt by
the Holders of the Suspension Notice to and including the date of receipt by the
Holders of the End of Suspension Notice and copies of the supplemented and
amended Prospectus necessary to resume sales.

 

6.           Indemnification and Contribution.

 

(a)          The Corporation agrees to indemnify and hold harmless (i) each
Holder of Registrable Securities and any underwriter (as determined in the
Securities Act) for such Holder, (ii) each Person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act), any such Person described in clause (i) (any of the Persons referred to in
this clause (ii) being hereinafter referred to as a “Controlling Person”), and
(iii) the respective officers, directors, partners, members, employees,
representatives and agents of any such Person or any Controlling Person (any
Person referred to in clause (i), (ii) or (iii) may hereinafter be referred to
as a “Purchaser Indemnitee”), to the fullest extent lawful, from and against any
and all losses, claims, damages, judgments, actions, reasonable out-of-pocket
expenses, and other liabilities (the “Liabilities”), including without
limitation and as incurred, reimbursement of all reasonable out-of-pocket costs
of investigating, preparing, pursuing or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Purchaser Indemnitee to the extent provided herein, joint or several, directly
or indirectly related to, based upon, arising out of or in connection with any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (as amended or supplemented if the
Corporation shall have furnished to such Purchaser Indemnitee any amendments or
supplements thereto), or any Issuer Free Writing Prospectus (or any amendment or
supplement thereto), or any preliminary Prospectus or any other document
prepared by or with the Corporation for use in selling the securities, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Liabilities arise out of or are based upon (x) any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with information relating to any Purchaser Indemnitee furnished to the
Corporation or any underwriter in writing by such Purchaser Indemnitee expressly
for use therein, (y) any sales by any Holder after the delivery by the
Corporation to such Holder of a Suspension Notice and before the delivery by the
Corporation of an End of Suspension Notice, or (z) the failure by a Purchaser
Indemnitee to deliver a Prospectus, if delivery is otherwise required. The
Corporation shall notify the Holders promptly of the institution, threat or
assertion of any claim, proceeding (including any governmental investigation),
or litigation of which it shall have become aware in connection with the matters
addressed by this Agreement which involves the Corporation or a Purchaser
Indemnitee. The indemnity provided for herein shall remain in full force and
effect regardless of any investigation made by or on behalf of any Purchaser
Indemnitee.

 

17

 

 

(b)          In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder agrees, severally and not
jointly, to indemnify and hold harmless the Corporation, each Person who
controls the Corporation within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act and the respective officers, directors,
partners, members, employees, representatives and agents of such Person or
Controlling Person to the same extent as the foregoing indemnity from the
Corporation to each Purchaser Indemnitee, but only with reference to (i) untrue
statements or omissions or alleged untrue statements or omissions made in
reliance upon and in strict conformity with information relating to such Holder
furnished to the Corporation in writing by such Holder expressly for use in any
Registration Statement or Prospectus, any amendment or supplement thereto, any
Issuer Free Writing Prospectus (or any amendment or supplement thereto) or any
preliminary Prospectus, (ii) any sales by such Holder after the delivery by the
Corporation to such Holder of a Suspension Notice and before the delivery by the
Corporation of an End of Suspension Notice, or (iii) the failure by a Purchaser
Indemnitee to deliver a Prospectus, if required. The liability of any Holder
pursuant to this subsection shall in no event exceed the gross proceeds received
by such Holder from sales of Registrable Securities giving rise to such
obligations.

 

18

 

 

(c)          If any Proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnity may be sought pursuant to subsection (a) or (b)
above, such Person (the “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”), in writing
of the commencement thereof (but the failure to so notify an Indemnifying Party
shall not relieve it from any liability which it may have under this Section 6,
except to the extent the Indemnifying Party is materially prejudiced by the
failure to give notice), and the Indemnifying Party shall be entitled to assume
the defense thereof and retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may reasonably designate in such proceeding and shall pay the
reasonable fees and expenses actually incurred by such counsel related to such
proceeding. Notwithstanding the foregoing, in any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party,
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed in writing to the contrary, (ii) the Indemnifying Party failed within a
reasonable time after notice of commencement of the action to assume the defense
and employ counsel reasonably satisfactory to the Indemnified Party, (iii) the
Indemnifying Party and its counsel do not actively and vigorously pursue the
defense of such action or (iv) the named parties to any such action (including
any impleaded parties), include both such Indemnified Party and the Indemnifying
Party, or any Affiliate of the Indemnifying Party, and such Indemnified Party
shall have been reasonably advised by counsel that, either (x) there may be one
or more legal defenses available to it which are different from or additional to
those available to the Indemnifying Party or such Affiliate of the Indemnifying
Party or (y) a conflict may exist between such Indemnified Party and the
Indemnifying Party or such Affiliate of the Indemnifying Party (in which case
the Indemnifying Party shall not have the right to assume nor direct the defense
of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel), for all such Indemnified Parties, which firm
shall be designated in writing by those Indemnified Parties who sold a majority
of the Registrable Securities sold by all such Indemnified Parties and any such
separate firm for the Corporation, the directors, the officers and such control
Persons of the Corporation as shall be designated in writing by the
Corporation). The Indemnifying Party shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent or if there is a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify any
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld, effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding.

 

(d)          If the indemnification provided for in subsections (a) and (b) of
this Section 6 is for any reason held to be unavailable to an Indemnified Party
in respect of any Liabilities referred to therein (other than by reason of the
exceptions provided therein) or is insufficient to hold harmless a party
indemnified thereunder, then each Indemnifying Party under such subsections, in
lieu of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Liabilities
(i) in such proportion as is appropriate to reflect the relative benefits of the
Indemnified Party on the one hand and the Indemnifying Party(ies) on the other
in connection with the statements or omissions that resulted in such
Liabilities, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Indemnifying Party(ies) and the Indemnified Party, as well as any
other relevant equitable considerations. The relative fault of the Corporation
on the one hand and any Purchaser Indemnitees on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Corporation or by such
Purchaser Indemnitees and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

19

 

  

(e)          The parties agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
(even if such Indemnified Parties were treated as one entity for such purpose),
or by any other method of allocation that does not take account of the equitable
considerations referred to in Section 6(d). The amount paid or payable by an
Indemnified Party as a result of any Liabilities referred to in Section 6(d)
shall be deemed to include, subject to the limitations set forth above, any
reasonable out-of-pocket legal or other expenses actually incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 6, in no event shall a
Purchaser Indemnitee be required to contribute any amount in excess of the
amount by which proceeds received by such Purchaser Indemnitee from sales of
Registrable Securities exceeds the amount of any damages that such Purchaser
Indemnitee has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. For purposes of this
Section 6, each Person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act) a Holder of
Registrable Securities shall have the same rights to contribution as such
Holder, as the case may be, and each Person, if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) the Corporation, and each officer, director, partner, member, employee,
representative and agent of the Corporation shall have the same rights to
contribution as the Corporation. Any party entitled to contribution will,
promptly after receipt of notice of commencement of any Proceeding against such
party in respect of which a claim for contribution may be made against another
party or parties, notify each party or parties from whom contribution may be
sought, but the omission to so notify such party or parties shall not relieve
the party or parties from whom contribution may be sought from any obligation it
or they may have under this Section 6 or otherwise, except to the extent that
any party is materially prejudiced by the failure to give notice. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act), shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

(f)          The indemnity and contribution agreements contained in this Section
6 will be in addition to any liability which the Indemnifying Parties may
otherwise have to the Indemnified Parties referred to above. The Purchaser
Indemnitees’ obligations to contribute pursuant to this Section 6 are several in
proportion to the respective number of securities sold by each of the Purchaser
Indemnitees hereunder and not joint.

 

7.           Limitations on Subsequent Registration Rights.

 

From and after the date of this Agreement, the Corporation shall not, without
the prior written consent of Holders beneficially owning not less than
two-thirds (2/3) of the then outstanding Registrable Securities, enter into any
agreement with any holder or prospective holder of any securities of the
Corporation that would grant such holder registration rights senior to those
granted to the Holders hereunder with respect to Section 2(c).

 

20

 

  

8.           Miscellaneous.

 

(a)          Remedies. In the event of a breach by the Corporation of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights provided herein, or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Subject to Section 6, the Corporation agrees that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of any of the provisions of this Agreement and hereby further agrees that,
in the event of any action for specific performance in respect of such breach,
it shall waive the defense that a remedy at law would be adequate.

 

(b)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Corporation and Holders beneficially
owning not less than two-thirds (2/3) of the then outstanding Registrable
Securities. No amendment shall be deemed effective unless it applies uniformly
to all Holders. Notwithstanding the foregoing, a waiver or consent to or
departure from the provisions hereof with respect to a matter that relates
exclusively to the rights of a Holder whose securities are being sold pursuant
to a Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders may be given by such
Holder; provided that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.

 

(c)          Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing and delivered by facsimile (with
receipt confirmed), overnight courier or registered or certified mail, return
receipt requested, or e-mail (if an e-mail address is provided by a Holder):

 

(i)           if to an Investor, to:

 

c/o White Deer Energy L.P.

667 Madison Ave., 4th Floor

New York, New York 10065

Attention: Thomas J. Edelman

Telephone: (212) 371-1117

Facsimile: (212) 888-6877

 

and

 

c/o White Deer Energy L.P.

700 Louisiana, Suite 4770
Houston, Texas 77002
Attention: James E. Saxton

Telephone: (713) 581-6906

Facsimile: (713) 581-6901

 

21

 

 

(ii)          if to the Corporation, to:

 

Emerald Oil, Inc.

1600 Broadway, Suite 1360

Denver, Colorado 80202

Attention: McAndrew Rudisill

Telephone: (303) 323-0008

Facsimile: (303) 323-0008

 

(d)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties hereto. The rights to cause the Corporation to register Registrable
Securities pursuant to this Agreement may be assigned by a Holder to a
transferee or assignee of Registrable Securities that (i) is a subsidiary,
parent, general partner, limited partner, member, or shareholder of a Holder,
(ii) is a Holder’s family member or trust for the benefit of an individual
Holder, (iii) together with its Affiliates, acquires in excess of 1,000,000
shares of Common Stock (as adjusted for splits and combinations) (or Warrants
exercisable for such number of shares of Common Stock), or (iv) is an Affiliate
of such Holder; provided, however, that such transfer shall not be effective for
purposes of this Agreement until (A) the transferor shall furnish to the
Corporation written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being assigned and (B) such transferee shall agree to be subject to all
restrictions set forth in this Agreement. Each Holder agrees that any transferee
of any Registrable Securities shall be bound by Section 4(b) and Section 7,
whether or not such transferee expressly agrees to be bound.

 

(e)          Merger, Amalgamation, Consolidation, Etc. of the Corporation. If
the Corporation is a party to any merger, amalgamation, consolidation,
recapitalization, reorganization or otherwise pursuant to which the Registrable
Securities are converted into or exchanged for securities or the right to
receive securities of any other person (“Conversion Securities”), the issuer of
such Conversion Securities shall assume (in a writing delivered to all Holders)
all obligations of the Corporation hereunder. The Corporation will not effect
any merger, amalgamation, consolidation, recapitalization, reorganization or
otherwise described in the immediately preceding sentence unless the issuer of
the Conversion Securities complies with this Section 8(e).

 

(f)          Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

 

(g)          Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(h)          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

22

 

  

(i)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

 

(j)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties hereto that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

 

(k)          Entire Agreement. This Agreement is intended by the parties hereto
as a final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto, in
respect of the subject matter contained herein.

 

(l)           Registrable Securities Held by the Corporation. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Corporation
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

 

(m)          Adjustment for Splits, etc. Wherever in this Agreement there is a
reference to a specific number of securities with respect to any Registrable
Securities, then upon the occurrence of any subdivision, combination, or
security dividend of such securities, the specific number of securities with
respect to any Registrable Securities so referenced in this Agreement shall
automatically be proportionally adjusted to reflect the effect on the
outstanding securities of such class or series by such subdivision, combination,
or security dividend.

 

(n)          Survival. The indemnification and contribution obligations under
Section 6 of this Agreement shall survive the termination of the Corporation’s
obligations under Section 2 of this Agreement.

 

(o)          Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party, as determined by the court or arbitrator(s),
as the case may be, shall be entitled to recover its reasonable attorneys’ fees
in addition to any other available remedy.

 

[Signature Page Follows.]

 

23

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  

  Emerald Oil, Inc.       By:        Name:  McAndrew Rudisill     Title:
President           WDE Emerald Holdings LLC           By:       Name: Thomas J.
Edelman     Title: President           White Deer Energy FI L.P.           By:
Edelman & Guill Energy L.P., its general partner           By: Edelman & Guill
Energy Ltd., its general partner           By:       Name: Thomas J. Edelman    
Title: Director

 

Signature Page to Registration Rights Agreement

  



 

 

 

Annex E – Form of Director Indemnification Agreement

 

[See Attached.]

 

Annex E – Form of Director Indemnification Agreement

 

 

 

 

 

Annex E to Securities Purchase Agreement

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
[●], 2013, by and between Emerald Oil, Inc., a Montana corporation (together
with any successor entity thereto, the “Corporation”), and Thomas J. Edelman
(“Indemnitee”).

 

RECITALS

 

WHEREAS, it is essential to the Corporation and its mission to retain and
attract as officers and directors the most capable persons available;

 

WHEREAS, the Corporation has requested that Indemnitee serve as a director of
the Corporation;

 

WHEREAS, both the Corporation and Indemnitee recognize the omnipresent risk of
litigation and other claims that are routinely asserted against officers and
directors of companies operating in the public arena in today’s environment, and
the attendant costs of defending even wholly frivolous claims;

 

WHEREAS, it has become increasingly difficult to obtain insurance against the
risk of personal liability of officers and directors on terms providing
reasonable protection to the individual at reasonable cost to the companies;

 

WHEREAS, the Corporation’s Articles of Incorporation and Bylaws provide certain
indemnification rights to officers and directors of the Corporation, as provided
by Montana law; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to ensure Indemnitee’s effective service to the
Corporation, the increasing difficulty in obtaining and maintaining satisfactory
insurance coverage and Indemnitee’s reliance on the Corporation’s assurance of
indemnification, the Corporation wishes to provide in this Agreement for the
indemnification of and the advancement of expenses to Indemnitee to the fullest
extent permitted by law (whether partial or complete) and as set forth in this
Agreement and, to the extent insurance is maintained, for the coverage of
Indemnitee under the Corporation’s directors’ and officers’ liability insurance
policies.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and Indemnitee’s continuing service as a director of
the Corporation, the parties hereto agree as follows:

 

1.           Certain Definitions. As used in this Agreement, the following terms
shall have the following meanings:

 

(a)          “Agreement” has the meaning set forth in the preamble hereto.

 

(b)          “Board of Directors” means the board of directors of the
Corporation.

 

 

 

  

(c)          “Change in Control” means (i) the occurrence of an event that is or
would be required to be reported with respect to the Corporation in response to
Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar item
on any similar schedule or form) promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), if the Corporation is or was subject
to such reporting requirement; (ii) that any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) shall have become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 40% or more of the
combined voting power of the Corporation’s then outstanding voting securities
without the prior approval of at least two-thirds of the members of the Board of
Directors in office immediately prior to such person’s attaining such percentage
interest; (iii) that the Corporation is a party to a merger, consolidation, sale
of assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (iv) that during any period of two consecutive years, individuals
who at the beginning of such period constituted the Board of Directors
(including, for this purpose, any new director whose election or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board of Directors.

 

(d)          “Claim” means any threatened, pending or completed action, suit or
proceeding (including any mediation, arbitration or other alternative dispute
resolution proceeding), whether instituted by or in the right of the Corporation
or by any other party, or any inquiry or investigation that Indemnitee in good
faith believes might lead to the institution of any such action, suit or
proceeding, whether civil (including intentional and unintentional tort claims),
criminal, administrative, investigative or otherwise.

 

(e)          “Corporation” has the meaning set forth in the preamble hereto.

 

(f)          “Expense Advance” has the meaning set forth in Section 2(a) of this
Agreement.

 

(g)          “Expenses” means attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in any Claim relating to any Indemnifiable Event.

 

(h)          “Indemnifiable Event” means any event or occurrence related to the
fact that Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, trustee, agent, fiduciary or other legal
representative of another corporation, partnership, limited liability company,
joint venture, employee benefit plan, trust or other enterprise, or by reason of
anything done or not done by Indemnitee in any such capacity.

 

(i)          “Indemnitee” has the meaning set forth in the preamble hereto.

 

2

 

  

(j)          “Independent Legal Counsel” means an attorney or firm of attorneys,
selected in accordance with the provisions of Section 3 of this Agreement, who
shall not have otherwise performed services for the Corporation or Indemnitee
within the last five years (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements).

 

(k)          “Reviewing Party” means any appropriate person or body consisting
of a member or members of the Board of Directors or any other person or body
appointed by the Board of Directors who is not a party to the particular Claim
for which Indemnitee is seeking indemnification, or Independent Legal Counsel.

 

2.          Basic Indemnification Arrangement.

 

(a)          In the event Indemnitee was, is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Corporation shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than 30
days after written demand is presented to the Corporation, against any and all
Expenses, judgments, fines, penalties, excise taxes assessed with respect to an
employee benefit plan and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties, excise taxes or amounts paid in
settlement) of such Claim, or any other cost, expense or liability incurred in
connection with such Claim. If so requested by Indemnitee, the Corporation shall
advance (within 30 days of such request) any and all Expenses to Indemnitee (an
“Expense Advance”).

 

(b)          Notwithstanding the foregoing, (i) the obligations of the
Corporation under Section 2(a) of this Agreement shall be subject to the
condition that the Reviewing Party shall not have determined (in a written
opinion, in any case in which the Independent Legal Counsel referred to in
Section 3 of this Agreement is involved) that Indemnitee would not be permitted
to be indemnified under applicable law, and (ii) the obligation of the
Corporation to make an Expense Advance pursuant to Section 2(a) of this
Agreement shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Corporation shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Corporation) for
all such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Corporation
for any Expense Advance until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed). If there has not been a Change in Control, the Reviewing Party shall
be selected by the Board of Directors, and if there has been such a Change in
Control (other than a Change in Control which has been approved by a majority of
the Board of Directors who were directors immediately prior to such Change in
Control), the Reviewing Party shall be the Independent Legal Counsel referred to
in Section 3 of this Agreement. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the State of Montana having subject matter jurisdiction thereof and in
which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Corporation hereby
consents to service of process and agrees to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Corporation and Indemnitee.

 

3

 

  

3.          Change in Control. The Corporation agrees that if there is a Change
in Control (other than a Change in Control which has been approved by a majority
of the Board of Directors who were directors immediately prior to such Change in
Control), then with respect to all matters thereafter arising concerning the
rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any other agreement or the Corporation’s Articles of Incorporation
or Bylaws now or hereafter in effect relating to Claims for Indemnifiable
Events, the Corporation shall seek legal advice only from Independent Legal
Counsel selected by Indemnitee and approved by the Corporation (which approval
shall not be unreasonably withheld). Such counsel, among other things, shall
render its written opinion to the Corporation and Indemnitee as to whether and
to what extent Indemnitee would be permitted to be indemnified under applicable
law. The Corporation agrees to pay the reasonable fees and expenses of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

4.          Indemnification for Additional Expenses. The Corporation shall
indemnify Indemnitee against any and all expenses (including attorneys’ fees)
and, if requested by Indemnitee, shall (within 30 days of such request) advance
such expenses to Indemnitee, which are incurred by Indemnitee in connection with
any action brought by Indemnitee (whether pursuant to Section 17 of this
Agreement or otherwise) for (a) indemnification or advance payment of Expenses
by the Corporation under this Agreement or any other agreement or the
Corporation’s Articles of Incorporation or Bylaws now or hereafter in effect
relating to Claims for Indemnifiable Events or (b) recovery under any directors’
and officers’ liability insurance policies maintained by the Corporation,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.

 

5.          Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties, excise taxes assessed with respect to
an employee benefit plan and amounts paid in settlement of a Claim, or any other
cost, expense or liability incurred in connection with a Claim, but not,
however, for all of the total amount thereof, the Corporation shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
Moreover, notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
or all Claims relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

 

4

 

  

6.          Burden of Proof. In connection with any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Corporation to
establish that Indemnitee is not so entitled.

 

7.          No Presumptions. For purposes of this Agreement, the termination of
any claim, action, suit or proceeding, by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law. In addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.

 

8.          Nonexclusivity; Subsequent Change in Law. The rights of Indemnitee
hereunder shall be in addition to any other rights Indemnitee may have under the
Corporation’s Articles of Incorporation or Bylaws or under Montana law, or
otherwise. To the extent that a change in Montana law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Corporation’s Articles of Incorporation or Bylaws
and this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. To the
extent the rights of Indemnitee hereunder shall conflict with the Corporation’s
Articles of Incorporation or Bylaws or Montana or other applicable law, such
conflict shall, to the fullest extent permitted by applicable law, be resolved
in favor of Indemnitee.

 

9.          Liability Insurance. To the extent the Corporation maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Corporation director or officer.

 

10.         Amendments; Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

11.         Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.

 

5

 

  

12.         No Duplication of Payments. The Corporation shall not be liable
under this Agreement to make any payment in connection with any Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, the Corporation’s Articles of Incorporation
or Bylaws or otherwise) of the amounts otherwise indemnifiable hereunder.

 

13.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Corporation), assigns, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director of the Corporation or as a legal
representative of any other enterprise at the Corporation’s request.

 

14.         Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.

 

15.         Effective Date. This Agreement shall be effective as of the date
hereof and shall apply to any claim for indemnification by Indemnitee on or
after such date.

 

16.         Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Montana applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws that would require the application of the laws
of another jurisdiction.

 

17.         Injunctive Relief. The parties hereto agree that Indemnitee may
enforce this Agreement by seeking specific performance hereof, without any
necessity of showing irreparable harm or posting a bond, which requirements are
hereby waived, and that by seeking specific performance, Indemnitee shall not be
precluded from seeking or obtaining any other relief to which he may be
entitled.

 

[Signature Page Follows.]

 

6

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first herein above written. 

 

  EMERALD OIL, INC.           By:        Name:  McAndrew Rudisill     Title:
President               Thomas J. Edelman

 

Signature Page to Indemnification Agreement

  



 

 

 